Exhibit 10.1

Execution Version

$475,000,000

BridgeBio Pharma, Inc.

2.500% Convertible Senior Notes due 2027

Purchase Agreement

March 4, 2020

J.P. Morgan Securities LLC

BofA Securities, Inc.

as Representatives of the

several Initial Purchasers listed

in Schedule 1 hereto

c/o J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

c/o BofA Securities, Inc.

One Bryant Park

New York, New York 10036

Ladies and Gentlemen:

BridgeBio Pharma, Inc., a Delaware corporation (the “Company”), proposes to
issue and sell to the several initial purchasers listed in Schedule 1 hereto
(the “Initial Purchasers”), for whom you are acting as representatives (the
“Representatives”), $475,000,000 principal amount of its 2.500% Convertible
Senior Notes due 2027 (the “Underwritten Securities”) and, at the option of the
Initial Purchasers, up to an additional $75,000,000 principal amount of its
2.500% Convertible Senior Notes due 2027 (the “Option Securities”) if and to the
extent that the Initial Purchasers shall have determined to exercise the option
to purchase such 2.500% Convertible Senior Notes due 2027 granted to the Initial
Purchasers in Section 2 hereof. The Underwritten Securities and the Option
Securities are herein referred to as the “Securities”. The Securities will be
convertible into shares (the “Underlying Securities”) of common stock of the
Company, par value $0.001 per share (the “Common Stock”), or a combination of
cash and Common Stock, at the Company’s election. The Securities will be issued
pursuant to an Indenture to be dated as of March 9, 2020 (the “Indenture”),
between the Company and U.S. Bank National Association, as trustee (the
“Trustee”).



--------------------------------------------------------------------------------

In connection with the offering of the Underwritten Securities, the Company is
separately entering into capped call transactions with one or more
counterparties, which may include one or more of the Initial Purchasers and/or
their affiliates and/or other financial institutions (each, a “Capped Call
Counterparty”), in each case pursuant to a capped call confirmation (each, a
“Base Capped Call Confirmation”), each dated the date hereof, and in connection
with the issuance of any Option Securities, the Company and each Capped Call
Counterparty may enter into additional capped call transactions, in each case,
pursuant to an additional capped call confirmation (each, an “Additional Capped
Call Confirmation”), each to be dated the date on which the option granted to
the Initial Purchasers pursuant to Section 2 hereof to purchase such Additional
Securities is exercised (the “Additional Capped Call Confirmations”, and
together with the Base Capped Call Confirmations, the “Capped Call
Confirmations”).

The Company hereby confirms its agreement with the several Initial Purchasers
concerning the purchase and sale of the Securities, as follows:

1. Offering Memorandum and Transaction Information. The Securities will be sold
to the Initial Purchasers without being registered under the Securities Act of
1933, as amended (the “Securities Act”), in reliance upon an exemption
therefrom. The Company has prepared a preliminary offering memorandum, dated
March 4, 2020 (the “Preliminary Offering Memorandum”), and will prepare an
offering memorandum dated the date hereof (the “Offering Memorandum”) setting
forth information concerning the Company and the Securities. Copies of the
Preliminary Offering Memorandum have been, and copies of the Offering Memorandum
will be, delivered by the Company to the Initial Purchasers pursuant to the
terms of this purchase agreement (this “Agreement”). The Company hereby confirms
that it has authorized the use of the Preliminary Offering Memorandum, the other
Time of Sale Information (as defined below) and the Offering Memorandum in
connection with the offering and resale of the Securities by the Initial
Purchasers in the manner contemplated by this Agreement. References herein to
the Preliminary Offering Memorandum, the Time of Sale Information and the
Offering Memorandum shall be deemed to refer to and include any document or
section of any document specifically incorporated by reference therein and any
reference to “amend,” “amendment” or “supplement” with respect to the
Preliminary Offering Memorandum or the Offering Memorandum shall be deemed to
refer to and include any documents filed after such date and incorporated by
reference therein.

At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the Company had prepared the following information (collectively, the
“Time of Sale Information”): the Preliminary Offering Memorandum, as
supplemented and amended by the written communications listed on Annex A hereto.

2. Purchase and Resale of the Securities. (a) The Company agrees to issue and
sell the Underwritten Securities to the several Initial Purchasers as provided
in this Agreement, and each Initial Purchaser, on the basis of the
representations, warranties and agreements set forth herein and subject to the
conditions set forth herein, agrees, severally and not jointly, to purchase from
the Company the respective principal amount of Underwritten Securities set forth
opposite such Initial Purchaser’s name in Schedule 1 hereto at a price equal to
97.75% of the principal amount thereof (the “Purchase Price”) plus accrued
interest, if any, from March 9, 2020 to the Closing Date (as defined below).



--------------------------------------------------------------------------------

In addition, the Company agrees to issue and sell the Option Securities to the
several Initial Purchasers as provided in this Agreement, and the Initial
Purchasers, on the basis of the representations, warranties and agreements set
forth herein and subject to the conditions set forth herein, shall have the
option to purchase, severally and not jointly, from the Company the Option
Securities at the Purchase Price plus accrued interest, if any, from March 9,
2020 to the date of payment and delivery.

If any Option Securities are to be purchased, the principal amount of Option
Securities to be purchased by each Initial Purchaser shall be the principal
amount of Option Securities which bears the same ratio to the aggregate
principal amount of Option Securities being purchased as the principal amount of
Underwritten Securities set forth opposite the name of such Initial Purchaser in
Schedule 1 hereto (or such amount increased as set forth in Section 10 hereof)
bears to the aggregate principal amount of Underwritten Securities being
purchased from the Company by the several Initial Purchasers, subject, however,
to such adjustments to eliminate Securities in denominations other than $1,000
as the Representatives in their sole discretion shall make.

The Initial Purchasers may exercise the option to purchase the Option Securities
at any time in whole, or from time to time in part, on or before the thirtieth
(30th) day following the date of this Agreement, by written notice from the
Representatives to the Company. Such notice shall set forth the aggregate
principal amount of Option Securities plus accrued interest as to which the
option is being exercised and the date and time when the Option Securities are
to be delivered and paid for which may be the same date and time as the Closing
Date (as hereinafter defined) but shall not be earlier than the Closing Date nor
later than the tenth full business day (as hereinafter defined) after the date
of such notice (unless such time and date are postponed in accordance with the
provisions of Section 10 hereof). Any such notice shall be given at least one
business day prior to the date and time of delivery specified therein.

(b) The Company understands that the Initial Purchasers intend to offer the
Securities for resale on the terms set forth in the Time of Sale Information.
Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i) it is a qualified institutional buyer (a “QIB”) within the meaning of Rule
144A under the Securities Act (“Rule 144A”) and an accredited investor within
the meaning of Rule 501(a) of Regulation D under the Securities Act (“Regulation
D”);

(ii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act; and

(iii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities as part of their initial offering
except to persons whom it reasonably believes to be QIBs in transactions
pursuant to Rule 144A and in connection with each such sale, it has taken or
will take reasonable steps to ensure that the purchaser of the Securities is
aware that such sale is being made in reliance on Rule 144A.



--------------------------------------------------------------------------------

(c) Each Initial Purchaser acknowledges and agrees that the Company and, for
purposes of the “no registration” opinions to be delivered to the Initial
Purchasers pursuant to Sections 6(f) and 6(g) of this Agreement, counsel for the
Company and counsel for the Initial Purchasers, respectively, may rely upon the
accuracy of the representations and warranties of the Initial Purchasers, and
compliance by the Initial Purchasers with their agreements, contained in
paragraph (b) above, and each Initial Purchaser hereby consents to such
reliance.

(d) The Company acknowledges and agrees that the Initial Purchasers may offer
and sell Securities to or through any affiliate of an Initial Purchaser and that
any such affiliate may offer and sell Securities purchased by it to or through
any Initial Purchaser.

(e) Payment for the Securities shall be made by wire transfer in immediately
available funds to the account specified by the Company to the Representatives
in the case of the Underwritten Securities, at the offices of Latham & Watkins
LLP, 140 Scott Drive, Menlo Park, California 94025 at 10:00 A.M. New York City
time on March 9, 2020, or at such other time or place on the same or such other
date, not later than the fifth business day thereafter, as the Representatives
and the Company may agree upon in writing or, in the case of the Option
Securities, on the date and at the time and place specified by the
Representatives in the written notice of the Initial Purchasers’ election to
purchase such Option Securities. The time and date of such payment for the
Underwritten Securities is referred to herein as the “Closing Date” and the time
and date for such payment for the Option Securities, if other than the Closing
Date, is herein referred to as the “Additional Closing Date”.

Payment for the Securities to be purchased on the Closing Date or the Additional
Closing Date, as the case may be, shall be made against delivery to the nominee
of The Depository Trust Company (“DTC”), for the respective accounts of the
several Initial Purchasers of the Securities to be purchased on such date of one
or more global notes representing the Securities (collectively, the “Global
Note”), with any transfer taxes payable in connection with the sale of such
Securities duly paid by the Company. The Global Note will be made available for
inspection by the Representatives at the office of Latham & Watkins LLP set
forth above not later than 1:00 P.M., New York City time, on the business day
prior to the Closing Date or the Additional Closing Date, as the case may be.

(f) The Company acknowledges and agrees that each Initial Purchaser is acting
solely in the capacity of an arm’s length contractual counterparty to the
Company with respect to the offering of Securities contemplated hereby
(including in connection with determining the terms of the offering) and not as
a financial advisor or a fiduciary to, or an agent of, the Company or any other
person. Additionally, neither the Representatives nor any other Initial
Purchaser is advising the Company or any other person as to any legal, tax,
investment, accounting or regulatory matters in any jurisdiction. The Company
shall consult with its own advisors concerning such matters and shall be
responsible for making its own independent investigation and appraisal of the
transactions contemplated hereby, and the Initial Purchasers shall have no
responsibility or liability to the Company with respect thereto. Any review by
the Representatives or any Initial Purchaser of the Company, the transactions
contemplated hereby or other matters relating to such transactions will be
performed solely for the benefit of the Representatives, or such Initial
Purchaser and shall not be on behalf of the Company or any other person.



--------------------------------------------------------------------------------

3. Representations and Warranties of the Company. The Company represents and
warrants to each Initial Purchaser that:

(a) Preliminary Offering Memorandum. The Preliminary Offering Memorandum, as of
its date, did not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that the Company makes no representation and warranty with respect to any
statements or omissions made in reliance upon and in conformity with information
relating to any Initial Purchaser furnished to the Company in writing by such
Initial Purchaser through the Representatives expressly for use in any
Preliminary Offering Memorandum, it being understood and agreed that the only
such information furnished by any Initial Purchaser consists of the information
described as such in Section 7(b) hereof.

(b) Time of Sale Information. The Time of Sale Information, at the Time of Sale,
did not, and at the Closing Date and as of the Additional Closing Date, as the
case may be, will not, contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that the Company makes no representation or warranty with respect to
any statements or omissions made in reliance upon and in conformity with
information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representatives expressly for use
in such Time of Sale Information, it being understood and agreed that the only
such information furnished by any Initial Purchaser consists of the information
described as such in Section 7(b) hereof. No statement of material fact included
in the Offering Memorandum has been omitted from the Time of Sale Information
and no statement of material fact included in the Time of Sale Information that
is required to be included in the Offering Memorandum has been omitted
therefrom.

(c) Additional Written Communications. The Company (including its agents and
representatives, other than the Initial Purchasers in their capacity as such)
has not prepared, made, used, authorized, approved or referred to and will not
prepare, make, use, authorize, approve or refer to any “written communication”
(as defined in Rule 405 under the Securities Act) that constitutes an offer to
sell or solicitation of an offer to buy the Securities (each such communication
by the Company or its agents and representatives (other than a communication
referred to in clauses (i), (ii) and (iii) below) an “Issuer Written
Communication”) other than (i) the Preliminary Offering Memorandum, (ii) the
Offering Memorandum, (iii) the documents listed on Annex A hereto, including a
term sheet substantially in the form of Annex B hereto, which constitute part of
the Time of Sale Information, and (iv) each electronic road show and any other
written communications approved in writing in advance by the Representatives.
Each such Issuer Written Communication does not conflict with the information
contained in the Time of Sale Information, and when taken together with the Time
of Sale Information, did not, and as of the Closing Date and as of the
Additional Closing Date, as the case may be, will not, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make



--------------------------------------------------------------------------------

the statements therein, in the light of the circumstances under which they were
made, not misleading; provided that the Company makes no representation or
warranty with respect to any statements or omissions made in each such Issuer
Written Communication in reliance upon and in conformity with information
relating to any Initial Purchaser furnished to the Company in writing by such
Initial Purchaser through the Representatives expressly for use in such Issuer
Written Communication, it being understood and agreed that the only such
information furnished by any Initial Purchaser consists of the information
described as such in Section 7(b) hereof. Each such Issuer Written
Communication, as of its issue date and at all subsequent times through the
completion of the initial offering of the Securities or until any earlier date
that the Company notified or notifies the Representatives as described in
Section 4(e), did not, does not and will not include any information that
conflicted, conflicts or will conflict with the information contained in the
Time of Sale Information or the Offering Memorandum.

(d) Offering Memorandum. As of the date of the Offering Memorandum and as of the
Closing Date and as of the Additional Closing Date, as the case may be, the
Offering Memorandum (as finalized, amended or supplemented in accordance with
Section 4(b), as applicable) does not and will not contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; provided that the Company makes no representation and
warranty with respect to any statements or omissions made in reliance upon and
in conformity with information relating to any Initial Purchaser furnished to
the Company in writing by such Initial Purchaser through the Representatives
expressly for use in the Offering Memorandum, it being understood and agreed
that the only such information furnished by any Initial Purchaser consists of
the information described as such in Section 7(b) hereof.

(e) Incorporated Documents. The documents incorporated by reference or sections
of such documents specifically incorporated by reference in the Offering
Memorandum or the Time of Sale Information, when they were filed with the
Securities and Exchange Commission (the “Commission”) (after giving effect to
any amendment or supplement filed with the Commission prior to the Time of
Sale), complied or will comply, as the case may be, in all material respects
with the requirements of the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission thereunder (collectively, the
“Exchange Act”), and such documents did not and will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading.

(f) No Material Adverse Change. Neither the Company nor any of its subsidiaries
has, since the date of the latest audited financial statements included in each
of the Time of Sale Information and the Offering Memorandum, (i) sustained any
material loss or interference with its business from fire, explosion, flood or
other calamity, whether or not covered by insurance, or from any labor dispute
or court or governmental action, order or decree or (ii) entered into any
transaction or agreement (whether or not in the ordinary course of business)
that is material to the Company and its subsidiaries taken as a whole or
incurred any liability or obligation, direct or contingent, that is material to
the Company and its subsidiaries taken as a whole, in each case otherwise than
as set forth or contemplated in each of the Time of Sale Information and the
Offering Memorandum; and, since the respective dates as of which information is
given in each



--------------------------------------------------------------------------------

of the Time of Sale Information and the Offering Memorandum, there has not been
(x) any change in the capital stock (other than as a result of (i) the grant or
exercise of stock options or (ii) the grant, vesting or settlement of restricted
stock units, shares of restricted stock or other equity-based awards in the
ordinary course of business pursuant to the Company’s equity plans that are
described in each of the Time of Sale Information and the Offering Memorandum)
or short-term or long-term debt of the Company or any of its subsidiaries or any
dividend or distribution of any kind declared, set aside for payment, paid or
made by the Company on any class of capital stock or (y) any Material Adverse
Effect (as defined below); as used in this Agreement, “Material Adverse Effect”
shall mean any material adverse change or effect, or any development involving a
prospective material adverse change or effect, in or affecting (i) the business,
properties, general affairs, management, financial position, stockholders’
equity or results of operations of the Company and its subsidiaries, taken as a
whole, except as set forth or contemplated in the Time of Sale Information, or
(ii) the ability of the Company to perform its obligations under this Agreement,
including the issuance and sale of the Securities, or to consummate the
transactions contemplated in each of the Time of Sale Information and the
Offering Memorandum.

(g) Title to Real and Personal Property. Each of the Company and its
subsidiaries do not own any real property and have good and marketable title to
all personal property (other than with respect to Intellectual Property (as
defined below), which is addressed exclusively in subsection (cc) below) owned
by them, in each case free and clear of all liens, encumbrances and defects
except such as are described in each of the Time of Sale Information and the
Offering Memorandum or such as do not materially affect the value of such
property and do not interfere with the use made and proposed to be made of such
property by each of the Company and its subsidiaries; and any real property and
buildings held under lease by the Company and its subsidiaries are, to the
Company’s knowledge, held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not materially interfere with
the use made and proposed to be made of such property and buildings by the
Company and its subsidiaries.

(h) Organization and Good Standing. Each of the Company and each of its
subsidiaries has been (i) duly organized and is validly existing and in good
standing under the laws of its jurisdiction of organization, with power and
authority (corporate and other) to own and/or lease its properties and conduct
its business as described in each of the Time of Sale Information and the
Offering Memorandum, and (ii) duly qualified as a foreign corporation for the
transaction of business and is in good standing (where such concept exists)
under the laws of each other jurisdiction in which it owns or leases properties
or conducts any business so as to require such qualification, except, in the
case of this clause (ii), where the failure to be so qualified or in good
standing would not, individually or in the aggregate, have a Material Adverse
Effect.

(i) Capitalization. The Company (i) as of the date hereof, has an authorized
capitalization as set forth in the Time of Sale Information and the Offering
Memorandum under the heading “Capitalization” and (ii) as of the date hereof,
all of the issued shares of capital stock of the Company have been duly and
validly authorized and issued and are fully paid and non-assessable and conform
in all material respects to the description of the Common Stock



--------------------------------------------------------------------------------

contained in each of the Time of Sale Information and the Offering Memorandum
and such shares of capital stock are not or will not, as the case may be,
subject to any preemptive or similar rights; and all of the issued shares of
capital stock of each subsidiary of the Company have been duly and validly
authorized and issued, are fully paid and non-assessable and the shares in the
subsidiaries owned either directly or indirectly by the Company, are free and
clear of all liens, encumbrances, equities or claims, except for such liens or
encumbrances described in each of the Time of Sale Information and the Offering
Memorandum.

(j) No Violation or Default. Neither the Company nor any of its subsidiaries is
(i) in violation of its certificate of incorporation or by-laws (or other
applicable organizational document), (ii) in violation of any statute or any
judgment, order, rule or regulation of any court or governmental agency or body
having jurisdiction over the Company or any of its subsidiaries or any of their
properties, or (iii) in default in the performance or observance of any
obligation, agreement, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement, lease or other agreement or instrument
to which it is a party or by which it or any of its properties may be bound,
except, in the case of the foregoing clauses (ii) and (iii), for such defaults
as would not, individually or in the aggregate, have a Material Adverse Effect.

(k) Accurate Disclosure. The statements in the Time of Sale Information and the
Offering Memorandum, as applicable, under the captions “Description of Capital
Stock”, insofar as they purport to constitute a summary of the terms of the
Stock, “Business—Our Material Agreements”, insofar as they purport to constitute
a summary of the terms of the agreements set forth therein, and under the
captions “Business—Government Regulation”, “Certain U.S. Federal Income Tax
Considerations” and “Plan of Distribution”, insofar as they purport to describe
the provisions of the laws and documents referred to therein, are accurate,
complete and fair in all material respects.

(l) Descriptions of the Transaction Documents. Each Transaction Document
conforms in all material respects to the description thereof contained in each
of the Time of Sale Information and the Offering Memorandum.

(m) Legal Proceedings. Other than as set forth in each of the Time of Sale
Information and the Offering Memorandum, there are no legal, governmental or
regulatory proceedings (“Actions”) pending to which the Company or any of its
subsidiaries or, to the Company’s knowledge, any officer or director of the
Company, is a party or of which any property of the Company or any of its
subsidiaries or, to the Company’s knowledge, any officer or director of the
Company, is the subject which, if determined adversely to the Company or any of
its subsidiaries (or such officer or director), would individually or in the
aggregate have a Material Adverse Effect; and, to the Company’s knowledge, no
such Actions are threatened or contemplated by governmental authorities or
threatened by others.

(n) Investment Company Act. The Company is not and, after giving effect to the
offering and sale of the Securities and the application of the proceeds thereof,
will not be an “investment company”, as such term is defined in the Investment
Company Act of 1940, as amended (the “Investment Company Act”).



--------------------------------------------------------------------------------

(o) Independent Accountants. Deloitte LLP, who has audited certain financial
statements of the Company and its subsidiaries, is an independent registered
public accounting firm with respect to the Company and its subsidiaries within
the applicable rules and regulations adopted by the Commission and the Public
Company Accounting Oversight Board (United States) and as required by the
Securities Act.

(p) Accounting Controls. The Company maintains a system of internal control over
financial reporting (as such term is defined in Rule 13a-15(f) under the
Exchange Act) that (i) complies with the requirements of the Exchange Act
applicable to the Company, (ii) has been designed by the Company’s principal
executive officer and principal financial officer, or under their supervision,
to provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with generally accepted accounting principles and (iii) is sufficient to provide
reasonable assurance that (v) transactions are executed in accordance with
management’s general or specific authorization, (w) transactions are recorded as
necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain accountability for
assets, (x) access to assets is permitted only in accordance with management’s
general or specific authorization, (y) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences, and (z) interactive data in eXtensible
Business Reporting Language incorporated by reference in the Time of Sale
Information and the Offering Memorandum fairly presents the information called
for in all material respects and is prepared in accordance with the Commission’s
rules and guidelines applicable thereto; and except as disclosed in each of the
Time of Sale Information and the Offering Memorandum, the Company’s internal
control over financial reporting is effective and the Company is not aware of
any material weaknesses in its respective internal control over financial
reporting (it being understood that this subsection shall not require the
Company to comply with Section 404 of the Sarbanes-Oxley Act of 2002 as of an
earlier date than it would otherwise be required to so comply under applicable
law). Except as disclosed in the Time of Sale Information and the Offering
Memorandum, since the date of the latest audited financial statements included
in each of the Time of Sale Information and the Offering Memorandum, there has
been no change in the Company’s internal control over financial reporting that
has materially and adversely affected, or is reasonably likely to materially and
adversely affect, the Company’s internal control over financial reporting.

(q) Disclosure Controls. The Company maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15(e) under the Exchange Act)
that comply with the requirements of the Exchange Act; such disclosure controls
and procedures have been designed to ensure that material information relating
to the Company and its subsidiaries is made known to the Company’s principal
executive officer and principal financial officer by others within those
entities; and such disclosure controls and procedures are effective in all
material respects. The Company has carried out evaluations of the effectiveness
of its disclosure controls and procedures as required by Rule 13a-15 of the
Exchange Act.

(r) eXtensible Business Reporting Language. The interactive data in eXtensible
Business Reporting Language included or incorporated by reference in the Time of
Sale Information and the Offering Memorandum fairly presents the information
called for in all material respects and has been prepared in accordance with the
Commission’s rules and guidelines applicable thereto.



--------------------------------------------------------------------------------

(s) Due Authorization. The Company has full right, power and authority to
execute and deliver this Agreement, the Indenture and the Securities
(collectively, the “Transaction Documents”) and to perform its obligations
hereunder and thereunder; and all action required to be taken for the due and
proper authorization, execution and delivery by it of each of the Transaction
Documents and the consummation by it of the transactions contemplated thereby or
by the Time of Sale Information and the Offering Memorandum has been duly and
validly taken.

(t) Purchase Agreement. This Agreement has been duly authorized, executed and
delivered by the Company.

(u) The Indenture. The Indenture has been duly authorized by the Company and on
the Closing Date and on the Additional Closing Date, as the case may be, will
have been duly executed and delivered in accordance with its terms by the
Company and, assuming the due authorization, execution and delivery by the
Trustee, will constitute a valid and legally binding agreement of the Company
enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability (collectively, the “Enforceability
Exceptions”).

(v) The Securities. The Securities to be issued and sold by the Company
hereunder have been duly authorized by the Company and, when duly executed,
authenticated, issued and delivered as provided in the Indenture and paid for as
provided herein, will be duly and validly issued and outstanding and will
constitute valid and legally binding obligations of the Company enforceable
against the Company in accordance with their terms, subject to the
Enforceability Exceptions, and will be entitled to the benefits of the
Indenture.

(w) The Underlying Securities. Upon issuance and delivery of the Securities in
accordance with this Agreement and the Indenture, the Securities will be
convertible at the option of the holder thereof into shares of the Underlying
Securities in accordance the terms of the Securities and the Indenture; the
Underlying Securities reserved for issuance upon conversion of the Securities
have been duly authorized and reserved and, when issued upon conversion of the
Securities in accordance with the terms of the Securities and the Indenture,
will be validly issued, fully paid and non-assessable, and the issuance of the
Underlying Securities will not be subject to any preemptive or similar rights.

(x) Other Transaction Documents. Each of the Capped Call Confirmations has been
duly authorized by the Company and, when duly executed and delivered in
accordance with its terms by each of the parties thereto, will constitute a
valid and legally binding agreement of the Company enforceable against the
Company in accordance with its terms, subject to the Enforceability Exceptions.



--------------------------------------------------------------------------------

(y) No Unlawful Payments. Neither the Company nor any of its directors or
officers, nor any of its subsidiaries nor, to the knowledge of the Company, any
director or officer of its subsidiaries, agent, employee, affiliate or other
person associated with or acting on behalf of the Company or any of its
subsidiaries has (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(ii) made or taken an act in furtherance of an offer, promise or authorization
of any direct or indirect unlawful payment or benefit to any foreign or domestic
government official or employee, including of any government-owned or controlled
entity or of a public international organization, or any person acting in an
official capacity for or on behalf of any of the foregoing, or any political
party or party official or candidate for political office; (iii) violated or is
in violation of any provision of the Foreign Corrupt Practices Act of 1977, as
amended, or any applicable law or regulation implementing the OECD Convention on
Combating Bribery of Foreign Public Officials in International Business
Transactions, or committed an offence under the Bribery Act 2010 of the United
Kingdom or any other applicable anti-bribery or anti-corruption law; or
(iv) made, offered, agreed, requested or taken an act in furtherance of any
unlawful bribe or other unlawful benefit, including, without limitation, any
rebate, payoff, influence payment, kickback or other unlawful or improper
payment or benefit. The Company and its subsidiaries have instituted, maintain
and enforce, and will continue to maintain and enforce policies and procedures
designed to promote and ensure compliance with all applicable anti-bribery and
anti-corruption laws.

(z) Compliance with Anti-Money Laundering Laws. The operations of the Company
and its subsidiaries are and have been conducted at all times in compliance with
the requirements of applicable anti-money laundering laws, including, but not
limited to, the Bank Secrecy Act of 1970, as amended by the USA PATRIOT ACT of
2001, and the rules and regulations promulgated thereunder, and the anti-money
laundering laws of the various jurisdictions in which the Company and its
subsidiaries conduct business (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened.

(aa) No Conflicts with Sanctions Laws. Neither the Company nor any of its
directors or officers, nor its subsidiaries nor, to the knowledge of the
Company, any director or officer of its subsidiaries, agent, employee or
affiliate of the Company or any of its subsidiaries is currently the subject or
the target of any sanctions administered or enforced by the U.S. government,
(including, without limitation, the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”) or the U.S. Department of State and
including, without limitation, the designation as a “specially designated
national” or “blocked person”), the United Nations Security Council (“UNSC”),
the European Union, Her Majesty’s Treasury (“HMT”) or other relevant sanctions
authority (collectively, “Sanctions”), nor is the Company or any of its
subsidiaries located, organized or resident in a country or territory that is
the subject or target of Sanctions, including, without limitation, Crimea, Cuba,
Iran, North Korea and Syria (each, a “Sanctioned Country”); and the Company will
not directly or indirectly use the proceeds of the offering of the Securities
hereunder, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other person or entity (i) to fund or
facilitate any activities of or business with any person that, at the time of
such funding or facilitation, is the subject or target of Sanctions, (ii) to
fund or facilitate any activities of or business in any Sanctioned Country or
(iii) in any other manner that will result in a violation by any person



--------------------------------------------------------------------------------

(including any person participating in the transaction, whether as underwriter,
advisor, investor or otherwise) of Sanctions. For the past five years, the
Company and its subsidiaries have not knowingly engaged in and are not now
knowingly engaged in any dealings or transactions with any person that at the
time of the dealing or transaction is or was the subject or the target of
Sanctions or with any Sanctioned Country.

(bb) Financial Statements. The financial statements included or incorporated by
reference in the Time of Sale Information and the Offering Memorandum, together
with the related schedules and notes, present fairly, in all material respects,
the financial position of the Company and its subsidiaries at the dates
indicated and the statement of operations, stockholders’ equity and cash flows
of the Company and its subsidiaries for the periods specified; said financial
statements have been prepared in conformity with U.S. generally accepted
accounting principles (“GAAP”) applied on a consistent basis throughout the
periods involved. The supporting schedules, if any, present fairly in all
material respects in accordance with GAAP the information required to be stated
therein. The selected financial data and the summary financial information
included or incorporated by reference in the Time of Sale Information and the
Offering Memorandum present fairly in all material respects the information
shown therein and have been compiled on a basis consistent with that of the
audited financial statements included therein. Except as included therein, no
historical or pro forma financial statements or supporting schedules are
required to be included or incorporated by reference in the Time of Sale
Information and the Offering Memorandum under the Act or the rules and
regulations promulgated thereunder.

(cc) Emerging Growth Company. The Company is an “emerging growth company” as
defined in Section 2(a)(19) of the Act (an “Emerging Growth Company”).

(dd) Title to Intellectual Property. The Company and its subsidiaries own, or
have obtained valid and enforceable licenses for, the inventions, patent
applications, patents, trademarks, trade names, service names, copyrights, trade
secrets and other intellectual property described in each of the Time of Sale
Information and the Offering Memorandum as being owned or licensed by them or
which are necessary for the conduct of their respective businesses as currently
conducted or as currently proposed to be conducted in each of the Time of Sale
Information and the Offering Memorandum (collectively, “Intellectual Property”).
To the Company’s knowledge: (i) there are no third parties who have rights to
any Intellectual Property, except for customary reversionary rights of
third-party licensors with respect to Intellectual Property that is disclosed in
each of the Time of Sale Information and the Offering Memorandum as licensed to
the Company or any of its subsidiaries, and the Company and each of its
subsidiaries have taken all reasonable steps necessary to secure their
respective interests in the Intellectual Property from their respective
employees and contractors; (ii) there is no infringement by third parties of any
Intellectual Property; (iii) neither the Company nor any of its subsidiaries is
infringing the intellectual property rights of third parties; (iv) the Company
and each of its subsidiaries is the sole owner or co-owner of the Intellectual
Property owned by it and has the valid right to use such Intellectual Property;
and (v) no employee of the Company or any of its subsidiaries is in or has been
in violation of any term of any employment contract, patent disclosure
agreement, invention assignment agreement, non-competition agreement,
non-solicitation agreement, nondisclosure agreement or any restrictive covenant
to or with a former employer where the basis of such violation relates to such
employee’s employment with the Company or such subsidiary. Except as described
in each of the Time of Sale Information and



--------------------------------------------------------------------------------

the Offering Memorandum, there is no pending or, to the Company’s knowledge,
threatened action, suit, proceeding or claim by others: (x) challenging the
Company’s or any of its subsidiaries’ rights in or to any Intellectual Property;
(y) challenging the validity, enforceability or scope of any Intellectual
Property; or (z) asserting that either the Company or any of its subsidiaries
infringes or otherwise violates, or would, upon the commercialization of any
product or service described in each of the Time of Sale Information and the
Offering Memorandum as under development, infringe, misappropriate or violate,
any patent, trademark, trade name, service name, copyright, trade secret or
other proprietary rights of others. The Company and each of its subsidiaries
have complied with the terms of each agreement pursuant to which Intellectual
Property has been licensed to the Company or such subsidiary, and all such
agreements are in full force and effect. The clinical product candidates and
other material product candidates described in each of the Time of Sale
Information and the Offering Memorandum as under development by the Company fall
within the scope of the claims of one or more patents or patent applications
owned by, or exclusively licensed to, the Company or any of its subsidiaries.

(ee) Patents. Except as described in each of the Time of Sale Information and
the Offering Memorandum, all patents and patent applications owned by or
exclusively licensed to the Company or its subsidiaries or under which the
Company or any of its subsidiaries has rights have, to the knowledge of the
Company, been duly and properly filed and maintained; to the knowledge of the
Company, the parties prosecuting such applications have complied with their duty
of candor and disclosure to the U.S. Patent and Trademark Office (the “USPTO”)
in connection with such applications; and the Company is not aware of any facts
required to be disclosed to the USPTO that were not disclosed to the USPTO and
which would preclude the grant of a patent in connection with any such
application or would reasonably be expected to form the basis of a finding of
invalidity with respect to any patents that have been issued with respect to
such applications.

(ff) Healthcare Compliance. Except as described in each of the Time of Sale
Information and the Offering Memorandum, the Company and each of its
subsidiaries: (i) has, since July 1, 2016, operated and currently operates its
business in compliance in all material respects with applicable provisions of
the Health Care Laws (as defined below) of the U.S. Food and Drug Administration
(“FDA”), the U.S. Department of Health and Human Services (“HHS”) and any
comparable foreign or other regulatory authority to which they are subject
(collectively, the “Applicable Regulatory Authorities”) applicable to the
ownership, testing, development, manufacture, packaging, processing, use,
distribution, storage, import, export or disposal of any of the Company’s or its
subsidiaries’ product candidates or any product manufactured or distributed by
the Company or its subsidiaries; (ii) has not, since July 1, 2016, received any
FDA Form 483, written notice of adverse finding, warning letter, untitled letter
or other written correspondence or written notice from any court or arbitrator
or governmental or regulatory authority alleging or asserting material
non-compliance with (A) any Health Care Laws or (B) or any licenses,
certificates, approvals, clearances, exemptions, authorizations, permits and
supplements or amendments thereto required by any such Health Care Laws
(“Regulatory Authorizations”); (iii) possesses all material Regulatory
Authorizations required to conduct its business as currently conducted and such
Regulatory Authorizations are valid and in full force and effect and neither the
Company nor any of its subsidiaries are in material violation of any term of any
such Regulatory Authorizations; (iv) has not, since July 1, 2016, received
written notice of any claim, action, suit, proceeding, hearing, enforcement,
investigation, arbitration or



--------------------------------------------------------------------------------

other action from the Applicable Regulatory Authorities or any other third party
alleging that any product operation or activity is in material violation of any
Health Care Laws or Regulatory Authorizations and has no knowledge that the
Applicable Regulatory Authorities or any other third party is considering any
such claim, litigation, arbitration, action, suit, investigation or proceeding;
(v) has not received written notice that any of the Applicable Regulatory
Authorities has taken, is taking or intends to take action to limit, suspend,
substantially modify or revoke any material Regulatory Authorizations and has no
knowledge that any of the Applicable Regulatory Authorities is considering such
action; (vi) has filed, obtained, maintained or submitted all material reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments as required by any Health Care Laws or Regulatory
Authorizations and that all such reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments were
materially complete and correct on the date filed (or were materially corrected
or supplemented by a subsequent submission); (vii) is not a party to or have any
ongoing reporting obligations pursuant to any corporate integrity agreements,
deferred prosecution agreements, monitoring agreements, consent decrees,
settlement orders, plans of correction or similar agreements with or imposed by
any Applicable Regulatory Authority; and (viii) along with its employees,
officers and directors, has not been excluded, suspended or debarred from
participation in any government health care program or human clinical research
or, to the knowledge of the Company, is subject to a governmental inquiry,
investigation, proceeding, or other similar action that could reasonably be
expected to result in debarment, suspension, or exclusion.

The term “Health Care Laws” means Title XVIII of the Social Security Act, 42
U.S.C. §§ 1395-1395hhh (the Medicare statute); Title XIX of the Social Security
Act, 42 U.S.C. §§ 1396-1396v (the Medicaid statute); the Federal Anti-Kickback
Statute, 42 U.S.C. § 1320a-7b(b); the civil False Claims Act, 31 U.S.C. §§ 3729
et seq.; the criminal False Claims Act 42 U.S.C. 1320a-7b(a); any criminal laws
relating to health care fraud and abuse, including, but not limited to, 18
U.S.C. Sections 286 and 287 and the health care fraud criminal provisions under
the Health Insurance Portability and Accountability Act of 1996, 42 U.S.C. §§
1320d et seq., (“HIPAA”); the Civil Monetary Penalties Law, 42 U.S.C. §§
1320a-7a and 1320a-7b; the Physician Payments Sunshine Act, 42 U.S.C. §
1320a-7h; the Exclusion Laws, 42 U.S.C. § 1320a-7; the Federal Food, Drug, and
Cosmetic Act, 21 U.S.C. §§ 301 et seq.; the Public Health Service Act, 42 U.S.C.
§ 262; the regulations promulgated pursuant to such laws; and any similar
federal, state and local laws and regulations.

(gg) Manufacturing Facilities. To the Company’s knowledge, and since July 1,
2016, the manufacturing facilities and operations of the Company’s suppliers and
its subsidiaries’ suppliers are operated in compliance in all material respects
with all applicable statutes, binding rules and regulations of the Applicable
Regulatory Authorities.

(hh) Clinical Studies. None of the Company’s or any of its subsidiaries’ product
candidates have received marketing approval from any Applicable Regulatory
Authority. All clinical trials and preclinical studies conducted by or on behalf
of or sponsored by the Company or its subsidiaries, or in which the Company or
its subsidiaries have participated, with respect to the Company’s or its
subsidiaries’ product candidates, including any such studies and trials that are
described in each of the Time of Sale Information and the Offering Memorandum,
or the results of which are referred to in each of the Time of Sale Information
and the Offering Memorandum, as applicable (collectively, “Company Trials”),
were, and if still pending are



--------------------------------------------------------------------------------

being conducted in all material respects in accordance with all applicable
Health Care Laws of the Applicable Regulatory Authorities and current Good
Clinical Practices and Good Laboratory Practices and any applicable rules and
regulations of the jurisdiction in which such trials and studies are being
conducted; the descriptions in each of the Time of Sale Information and the
Offering Memorandum of the results of any Company Trials are accurate and
complete descriptions in all material respects and fairly present the data
derived therefrom; the Company has no knowledge of any other studies or trials
not described in each of the Time of Sale Information and the Offering
Memorandum, the results of which are inconsistent with or call into question the
results described or referred to in each of the Time of Sale Information and the
Offering Memorandum. Except as described in each of the Time of Sale Information
and the Offering Memorandum, neither the Company nor any of its subsidiaries has
received, and neither the Company nor any of its subsidiaries has knowledge that
any of their respective collaboration partners have received, any written
notices, correspondence or other communications from the Applicable Regulatory
Authorities or any other governmental entity requiring or threatening the
termination, material modification or suspension of Company Trials, other than
ordinary course communications with respect to modifications in connection with
the design and implementation of such studies or trials, and, to the Company’s
knowledge, there are no reasonable grounds for the same. Except as described in
each of the Time of Sale Information and the Offering Memorandum, no
investigational new drug application or comparable submission filed by or on
behalf of the Company or any of its subsidiaries with the FDA has been
terminated or suspended by the FDA or any other Applicable Regulatory Authority.
In using or disclosing patient information received by the Company or any of its
subsidiaries in connection with a Company Trial, the Company or such subsidiary
has complied in all material respects with all applicable laws and regulatory
rules or requirements, including, without limitation, HIPAA and the rules and
regulations thereunder. To the Company’s knowledge, none of the Company Trials
involved any investigator who has been disqualified as a clinical investigator
or has been found by the FDA to have engaged in scientific misconduct.

(ii) Privacy Laws. The Company and its subsidiaries are, and since July 1, 2016
have been, in material compliance with all applicable data privacy and security
laws and regulations, including, without limitation, as applicable, HIPAA, as
amended by the Health Information Technology for Economic and Clinical Health
Act (the “HITECH Act”) (42 U.S.C. Section 17921 et seq.); and the Company and
its subsidiaries have taken any required and necessary actions to comply in all
material respects with the European Union General Data Protection Regulation
(“GDPR”) (EU 2016/679) (and all other applicable laws and regulations with
respect to Personal Data that have been announced as of the date hereof as
becoming effective within 12 months after the date hereof, and for which any
non-compliance with same would be reasonably likely to create a material
liability) as soon they take effect (collectively, the “Privacy Laws”). To
ensure material compliance with the Privacy Laws, the Company and its
subsidiaries have in place, and are in material compliance with, commercially
reasonable policies and procedures relating to data privacy and security and the
collection, storage, use, disclosure, handling, and analysis of Personal Data
(the “Policies”), as applicable. “Personal Data” means (i) a natural person’s
name, street address, telephone number, e-mail address, photograph, social
security number or tax identification number, driver’s license number, passport
number, credit card number, bank information, or customer or account number;
(ii) any information which would qualify as “personally identifying information”
under the Federal Trade Commission Act, as amended; (iii) Protected Health
Information as defined by HIPAA; (iv) “personal data” as



--------------------------------------------------------------------------------

defined by GDPR; and (v) any other piece of information that allows the
identification of such natural person, or his or her family, or permits the
collection or analysis of any data related to an identified person’s health or
sexual orientation. The Company and its subsidiaries have at all times made all
disclosures to users or customers required by applicable laws and regulatory
rules or requirements, and has provided accurate notice of its Policies then in
effect to its customers, employees, third party vendors and representatives as
required by applicable law and regulatory rules or requirements, except where
the failure to do so would not, individually or in the aggregate, have a
Material Adverse Effect. None of such disclosures made or contained in any of
the Policies have been inaccurate, misleading, deceptive or in violation of any
Privacy Laws or Policies in any material respect. The execution, delivery and
performance of this Agreement or any other agreement referred to in this
Agreement will not result in a breach of violation of any Privacy Laws or
Policies. The Company further certifies that neither it nor any subsidiary:
(A) has received written notice of any actual or potential liability under or
relating to, or actual or potential violation of, any of the Privacy Laws, and
has knowledge of any event or condition that would reasonably be expected to
result in any such notice; (B) is currently conducting or paying for, in whole
or in part, any investigation, remediation, or other corrective action pursuant
to any Privacy Law; or (C) is a party to any order, decree, or agreement that
imposes any obligation or liability under any Privacy Law.

(jj) Cybersecurity; Data Protection. Except as would not reasonably be expected
to have a Material Adverse Effect, the Company and its subsidiaries’ information
technology assets and equipment, computers, systems, networks, hardware,
software, websites, applications, and databases (collectively, “IT Systems”) are
adequate for, and operate and perform in all material respects as required in
connection with the operation of the business of the Company and its
subsidiaries as currently conducted, and to the Company’s knowledge, free and
clear of all material bugs, errors, defects, Trojan horses, time bombs, malware
and other corruptants. The Company and its subsidiaries have implemented and
maintained commercially reasonable controls, policies, procedures, and
safeguards to maintain and protect their material confidential information and
the integrity, continuous operation, redundancy and security of all IT Systems
and data (including all personal, personally identifiable, sensitive,
confidential or regulated data (“Personal Data”)) used in connection with their
businesses, and there have been no breaches, violations, outages or unauthorized
uses of or accesses to same, except for those that have been remedied without
material cost or liability or the duty to notify any other person, nor any
incidents under internal review or investigations relating to the same. The
Company and its subsidiaries are presently in material compliance with all
applicable laws or statutes and all judgments, orders, rules and regulations of
any court or arbitrator or governmental or regulatory authority, internal
policies and contractual obligations relating to the privacy and security of IT
Systems and Personal Data and to the protection of such IT Systems and Personal
Data from unauthorized use, access, misappropriation or modification, except
where the failure to be in compliance would not reasonably be expected to have a
Material Adverse Effect.

(kk) Compliance with ERISA. (i) Each employee benefit plan, within the meaning
of Section 3(3) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), for which the Company, any of its subsidiaries or any member
of its “Controlled Group” (defined as any entity, whether or not incorporated,
that is under common control with the Company within the meaning of
Section 4001(a)(14) of ERISA or any entity that would be regarded as a single
employer with the Company under Section 414(b),(c),(m) or (o) of the



--------------------------------------------------------------------------------

Internal Revenue Code of 1986, as amended (the “Code”)) would have any liability
(each, a “Plan”) has been maintained in compliance with its terms and the
requirements of any applicable statutes, orders, rules and regulations,
including, but not limited to, ERISA and the Code; (ii) no prohibited
transaction, within the meaning of Section 406 of ERISA or Section 4975 of the
Code, has occurred with respect to any Plan, excluding transactions effected
pursuant to a statutory or administrative exemption; (iii) for each Plan that is
subject to the funding rules of Section 412 of the Code or Section 302 of ERISA,
no Plan has failed (whether or not waived), or is reasonably expected to fail,
to satisfy the minimum funding standards (within the meaning of Section 302 of
ERISA or Section 412 of the Code) applicable to such Plan; (iv) no Plan is, or
is reasonably expected to be, in “at risk status” (within the meaning of
Section 303(i) of ERISA) and no Plan that is a “multiemployer plan” within the
meaning of Section 4001(a)(3) of ERISA is in “endangered status” or “critical
status” (within the meaning of Sections 304 and 305 of ERISA); (v) the fair
market value of the assets of each Plan exceeds the present value of all
benefits accrued under such Plan (determined based on those assumptions used to
fund such Plan); (vi) no “reportable event” (within the meaning of
Section 4043(c) of ERISA and the regulations promulgated thereunder) has
occurred or is reasonably expected to occur; (vii) each Plan that is intended to
be qualified under Section 401(a) of the Code is so qualified, and nothing has
occurred, whether by action or by failure to act, which would cause the loss of
such qualification; (viii) neither the Company nor any member of the Controlled
Group has incurred, nor reasonably expects to incur, any liability under Title
IV of ERISA (other than contributions to the Plan or premiums to the Pension
Benefit Guarantee Corporation, in the ordinary course and without default) in
respect of a Plan (including a “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA); and (ix) none of the following events has occurred
or is reasonably likely to occur: (A) a material increase in the aggregate
amount of contributions required to be made to all Plans by the Company or its
Controlled Group affiliates in the current fiscal year of the Company and its
Controlled Group affiliates compared to the amount of such contributions made in
the Company’s and its Controlled Group affiliates’ most recently completed
fiscal year; or (B) a material increase in the Company and its subsidiaries’
“accumulated post-retirement benefit obligations” (within the meaning of
Accounting Standards Codification Topic 715-60) compared to the amount of such
obligations in the Company and its subsidiaries’ most recently completed fiscal
year, except in each case with respect to the events or conditions set forth in
(i) through (ix) hereof, as would not, individually or in the aggregate, have a
Material Adverse Effect.

(ll) No Restrictions on Subsidiaries. Except as disclosed in each of the Time of
Sale Information and the Offering Memorandum, no subsidiary of the Company is
currently prohibited, directly or indirectly, under any agreement or other
instrument to which it is a party or is subject, from paying any dividends to
the Company, from making any other distribution on such subsidiary’s capital
stock or similar ownership interest, from repaying to the Company any loans or
advances to such subsidiary from the Company or, except as described in each of
the Time of Sale Information and the Offering Memorandum, from transferring any
of such subsidiary’s properties or assets to the Company or any other subsidiary
of the Company.

(mm) No Broker’s Fees. Neither the Company nor any of its subsidiaries is a
party to any contract, agreement or understanding with any person (other than
this Agreement) that would give rise to a valid claim against any of them or any
Initial Purchaser for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Securities.



--------------------------------------------------------------------------------

(nn) No Stabilization. Neither the Company nor any of its subsidiaries or
affiliates has taken, directly or indirectly, any action designed to or that
could reasonably be expected to cause or result in any stabilization or
manipulation of the price of the Securities.

(oo) Statistical and Market Data. Nothing has come to the attention of the
Company that has caused the Company to believe that the statistical and
market-related data included in each of the Time of Sale Information and the
Offering Memorandum is not based on or derived from sources that are reliable
and accurate in all material respects.

(pp) Insurance. The Company and its subsidiaries have insurance covering their
respective properties, operations, personnel and businesses, including business
interruption insurance, which insurance is in amounts and insures against such
losses and risks as are adequate to protect the Company and its subsidiaries and
their respective businesses; and neither the Company nor any of its subsidiaries
has (i) received notice from any insurer or agent of such insurer that capital
improvements or other expenditures are required or necessary to be made in order
to continue such insurance or (ii) any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage at reasonable cost from similar insurers as may be
necessary to continue its business.

(qq) Taxes. The Company and its subsidiaries have paid all federal, state, local
and foreign taxes and filed all tax returns required to be paid or filed through
the date hereof (except where the failure to file would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect); and
except as otherwise disclosed in each of the Time of Sale Information and the
Offering Memorandum, there is no tax deficiency that has been, or could
reasonably be expected to be, asserted against the Company or any of its
subsidiaries or any of their respective properties or assets.

(rr) Company’s Subsidiaries. Other than the direct and indirect subsidiaries of
the Company listed in Exhibit 21.1 of the Annual Report on Form 10-K filed with
the Commission on March 3, 2020, the Company, directly or indirectly, owns no
capital stock or other equity or ownership or proprietary interest in any
corporation, partnership, association, trust or other entity. As used in this
Agreement with respect to the Company, “subsidiaries” shall mean direct and
indirect subsidiaries of the Company.

(ss) Rule 144A Eligibility. On the Closing Date, the Securities will not be of
the same class as securities listed on a national securities exchange registered
under Section 6 of the Exchange Act or quoted in an automated inter-dealer
quotation system; and each of the Time of Sale Information, as of the Time of
Sale, and the Offering Memorandum, as of its date, contains or will contain all
the information that, if requested by a prospective purchaser of the Securities,
would be required to be provided to such prospective purchaser pursuant to Rule
144A(d)(4) under the Securities Act.

(tt) No Integration. Neither the Company nor any affiliates (as defined in Rule
501(b) of Regulation D) has, prior to the date hereof, made any offer or sale of
any securities that would be integrated with the offer and sale of the
Securities in a manner that would require registration of the Securities under
the Securities Act.



--------------------------------------------------------------------------------

(uu) No General Solicitation. None of the Company or any of its affiliates or
any other person acting on its or their behalf (other than the Initial
Purchasers, as to which no representation is made) has solicited offers for, or
offered or sold, the Securities by means of any form of general solicitation or
general advertising within the meaning of Rule 502(c) of Regulation D or in any
manner involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act.

(vv) Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Initial Purchasers contained in Section 2(b) and their
compliance with their agreements set forth therein, it is not necessary, in
connection with the issuance and sale of the Securities to the Initial
Purchasers and the offer, resale and delivery of the Securities by the Initial
Purchasers in the manner contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum, to register the Securities under the
Securities Act or to qualify the Indenture under the Trust Indenture Act.

(ww) Margin Rules. Neither the issuance, sale and delivery of the Securities nor
the application of the proceeds thereof by the Company as described in the Time
of Sale Information and the Offering Memorandum will violate Regulation T, U or
X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.

(xx) Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) included or incorporated by reference in the Time of Sale Information or
the Offering Memorandum has been made or reaffirmed without a reasonable basis
or has been disclosed other than in good faith. The targeted potential product
information contained in the slides titled “Targeted potential product approvals
from pipeline” and “Simulated number of targeted potential product approvals
from current pipeline” in the roadshow (the “Targets”) was developed by the
Company (with the “Simulated number of targeted potential product approvals from
current pipeline” being developed with the assistance of a third-party
consultant named in such slide) with a reasonable basis and in good faith and
reflect the Company’s good faith estimate of the matters described therein; all
assumptions material to the Targets are set forth in such slides and the Company
believes that such assumptions are reasonable and not inconsistent with
currently known business, economic or industry developments.

(yy) No Ratings. There are no securities or preferred stock of or guaranteed by
the Company or any of its subsidiaries that are rated by a “nationally
recognized statistical rating organization,” as such term is defined under
Section 3(a)(62) under the Exchange Act.

4. Further Agreements of the Company. The Company covenants and agrees with each
Initial Purchaser that:

(a) Delivery of Copies. The Company will deliver to the Initial Purchasers as
many copies of the Preliminary Offering Memorandum, any other Time of Sale
Information, any Issuer Written Communication and the Offering Memorandum
(including all amendments and supplements thereto) as the Representatives may
reasonably request.



--------------------------------------------------------------------------------

(b) Offering Memorandum, Amendments or Supplements. Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum or filing with the
Commission any document that will be incorporated by reference therein, the
Company will furnish to the Representatives and counsel for the Initial
Purchasers a copy of the proposed Offering Memorandum or such amendment or
supplement or document to be incorporated by reference therein for review, and
will not distribute any such proposed Offering Memorandum, amendment or
supplement or file any such document with the Commission to which the
Representative reasonably objects.

(c) Additional Written Communications. Before making, preparing, using,
authorizing, approving or referring to any Issuer Written Communication, the
Company will furnish to the Representatives and counsel for the Initial
Purchasers a copy of such written communication for review and will not make,
prepare, use, authorize, approve or refer to any such written communication to
which the Representatives reasonably object.

(d) Notice to the Representatives. The Company will advise the Representatives
promptly, and confirm such advice in writing (which may be in the form of
electronic mail), (i) of the issuance by any governmental or regulatory
authority of any order preventing or suspending the use of any of the Time of
Sale Information, any Issuer Written Communication or the Offering Memorandum or
the initiation or threatening of any proceeding for that purpose; (ii) of the
occurrence or development of any event at any time prior to the completion of
the initial offering of the Securities as a result of which any of the Time of
Sale Information, any Issuer Written Communication or the Offering Memorandum as
then amended or supplemented would include any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances existing when such Time of Sale
Information, Issuer Written Communication or the Offering Memorandum is
delivered to a purchaser, not misleading; and (iii) of the receipt by the
Company of any notice with respect to any suspension of the qualification of the
Securities for offer and sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; and the Company will use its
reasonable best efforts to prevent the issuance of any such order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum or suspending any such qualification of
the Securities and, if any such order is issued, will obtain as soon as possible
the withdrawal thereof.

(e) Ongoing Compliance of the Offering Memorandum and Time of Sale Information.
(1) If at any time prior to the completion of the initial offering of the
Securities (i) any event or development shall occur or condition shall exist as
a result of which the Offering Memorandum as then amended or supplemented would
include any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances existing when the Offering Memorandum is delivered to a purchaser,
not misleading or (ii) it is necessary to amend or supplement the Offering
Memorandum to comply with law, the Company will immediately notify the Initial
Purchasers thereof and forthwith prepare and, subject to paragraph (b) above,
furnish to the Initial Purchasers such amendments or supplements to the Offering
Memorandum (or any document to be filed with the Commission



--------------------------------------------------------------------------------

and incorporated by reference therein) as may be necessary so that the
statements in the Offering Memorandum as so amended or supplemented (or
including such document to be incorporated by reference therein) will not, in
the light of the circumstances existing when the Offering Memorandum is
delivered to a purchaser, be misleading or so that the Offering Memorandum will
comply with law and (2) if at any time prior to the Closing Date (i) any event
or development shall occur or condition shall exist as a result of which any of
the Time of Sale Information as then amended or supplemented would include any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Time of Sale Information to comply with law, the Company
will immediately notify the Initial Purchasers thereof and forthwith prepare
and, subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to any of the Time of Sale Information (or any
document to be filed with the Commission and incorporated by reference therein)
as may be necessary so that the statements in any of the Time of Sale
Information as so amended or supplemented will not, in light of the
circumstances under which they were made, be misleading.

(f) Blue Sky Compliance. The Company will qualify the Securities for offer and
sale under the securities or Blue Sky laws of such jurisdictions as the
Representatives shall reasonably request and will continue such qualifications
in effect so long as required for the offering and resale of the Securities;
provided that the Company shall not be required to (i) qualify as a foreign
corporation or other entity or as a dealer in securities in any such
jurisdiction where it would not otherwise be required to so qualify, (ii) file
any general consent to service of process in any such jurisdiction or
(iii) subject itself to taxation in any such jurisdiction if it is not otherwise
so subject.

(g) Clear Market. For a period of 60 days after the date of the offering of the
Securities, the Company will not (i) offer, pledge, sell, contract to sell, sell
any option or contract to purchase, purchase any option or contract to sell,
grant any option, right or warrant to purchase, lend, or otherwise transfer or
dispose of, directly or indirectly, submit to or file with the Commission a
registration statement under the Securities Act relating to, any shares of
Common Stock or any securities convertible into or exercisable or exchangeable
for Common Stock, or publicly disclose the intention to undertake any of the
foregoing, or (ii) enter into any swap or other agreement that transfers, in
whole or in part, any of the economic consequences of ownership of the Common
Stock or any such other securities, whether any such transaction described in
clause (i) or (ii) above is to be settled by delivery of Common Stock or such
other securities, in cash or otherwise, without the prior written consent of the
Representatives; provided, however, that the Company may (A) effect the
transactions contemplated hereby and issue Common Stock upon conversion of the
Securities, (B) issue Common Stock, options to purchase Common Stock or
restricted stock units, or issue Common Stock upon exercise of options, pursuant
to any stock option, stock bonus or other stock plan or arrangement described in
each of the Time of Sale Information and the Offering Memorandum (subject to any
future increases in the number of shares of Common Stock reserved under any such
stock plan or arrangement effected in accordance with the terms thereof),
provided that any directors or officers who are recipients thereof have provided
to the Representatives a signed lock-up letter in the form attached as Exhibit
A, (C) issue Common Stock pursuant to the conversion or exchange



--------------------------------------------------------------------------------

of convertible or exchangeable securities or the exercise of warrants or
options, in each case (x) if such convertible or exchangeable securities,
warrants or options are outstanding on the date hereof, (y) is described in each
of the Time of Sale Memorandum and the Offering Memorandum and (z) if the
recipient to any Common Stock issued pursuant to this subsection (C) is a
director or officer of the Company, they execute a lock-up letter in the form
attached as Exhibit A, (D) file a registration statement on Form S-8 to register
Common Stock issuable pursuant to the terms of a stock option, stock bonus or
other stock plan or arrangement described in each of the Time of Sale
Information and the Offering Memorandum or (E) sell or issue or enter into an
agreement to sell or issue shares of Common Stock in connection with the
Company’s acquisition of one or more businesses, products, assets or
technologies (whether by means of merger, stock purchase, asset purchase or
otherwise) or in connection with joint ventures, collaboration or licensing
agreements, marketing or distribution arrangements, commercial relationships or
other strategic transactions, provided that the aggregate number of shares of
Common Stock that the Company may sell or issue or agree to sell or issue
pursuant to this clause (E) shall not exceed 10% of the total number of shares
of Common Stock issued and outstanding immediately following the completion of
the transaction contemplated by this Agreement and provided, further, that the
Company shall cause any recipient of shares pursuant to this clause (E), on or
prior to such issuance, to execute a lock-up letter in the form attached as
Exhibit A.

(h) Use of Proceeds. The Company will apply the net proceeds from the sale of
the Securities as described in each of the Time of Sale Information and the
Offering Memorandum under the heading “Use of Proceeds”.

(i) No Stabilization. The Company will not take, directly or indirectly, any
action designed to or that could reasonably be expected to cause or result in
any stabilization or manipulation of the price of the Securities and will not
take any action prohibited by Regulation M under the Exchange Act in connection
with the distribution of the Securities contemplated hereby.

(j) Underlying Securities. The Company will reserve and keep available at all
times, free of preemptive rights, shares of Common Stock for the purpose of
enabling the Company to satisfy all obligations to issue the Underlying
Securities upon conversion of the Securities. The Company will use its best
efforts to cause the Underlying Securities to be listed on the Nasdaq Stock
Exchange (the “Exchange”).

(k) Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company will, during any period in which the Company is not
subject to and in compliance with Section 13 or 15(d) of the Exchange Act,
furnish to holders of the Securities, prospective purchasers of the Securities
designated by such holders and securities analysts, in each case upon request,
the information required to be delivered pursuant to Rule 144A(d)(4) under the
Securities Act.

(l) DTC. The Company will assist the Initial Purchasers in arranging for the
Securities to be eligible for clearance and settlement through DTC.



--------------------------------------------------------------------------------

(m) No Resales by the Company. During the period from the Closing Date until one
year after the Closing Date or the Additional Closing Date, if applicable, the
Company will not, and will not permit any person that is an affiliate (as
defined in Rule 144 under the Securities Act) that it controls at such time, to,
resell any of the Securities that have been acquired by any of them to the
extent such Securities constitute “restricted securities” under Rule 144 under
the Securities Act, except for Securities purchased by the Company or any of its
affiliates and resold in a transaction registered under the Securities Act.

(n) No Integration. Neither the Company nor any of its affiliates (as defined in
Rule 501(b) of Regulation D) will, directly or through any agent, sell, offer
for sale, solicit offers to buy or otherwise negotiate in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the sale of the Securities in a manner that would require registration of the
Securities under the Securities Act.

(o) No General Solicitation or Directed Selling Efforts. None of the Company or
any of its affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers, as to which no covenant is given) will solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act.

5. Certain Agreements of the Initial Purchasers. Each Initial Purchaser hereby
represents and agrees that it has not and will not use, authorize use of, refer
to, or participate in the planning for use of, any written communication that
constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the Preliminary Offering Memorandum and the Offering
Memorandum, (ii) a written communication that contains no “issuer information”
(as defined in Rule 433(h)(2) under the Securities Act) that was not included
(including through incorporation by reference) in the Time of Sale Information
or the Offering Memorandum, (iii) any written communication listed on Annex A or
prepared pursuant to Section 4(c) above (including any electronic road show),
(iv) any written communication prepared by such Initial Purchaser and approved
by the Company in advance in writing or (v) any written communication relating
to or that contains the terms of the Securities and/or other information that
was included (including through incorporation by reference) in the Time of Sale
Information or the Offering Memorandum.

6. Conditions of Initial Purchasers’ Obligations. The obligation of each Initial
Purchaser to purchase the Underwritten Securities on the Closing Date or the
Option Securities on the Additional Closing Date, as the case may be as provided
herein is subject to the performance by the Company of its covenants and other
obligations hereunder and to the following additional conditions:

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct on the date hereof and on and
as of the Closing Date or the Additional Closing Date, as the case may be; and
the statements of the Company and its officers made in any certificates
delivered pursuant to this Agreement shall be true and correct on and as of the
Closing Date or the Additional Closing Date, as the case may be.



--------------------------------------------------------------------------------

(b) No Downgrade. Subsequent to the earlier of (A) the Time of Sale and (B) the
execution and delivery of this Agreement, (i) no downgrading shall have occurred
in the rating accorded any securities or preferred stock issued or guaranteed by
the Company or any of its subsidiaries by any “nationally recognized statistical
rating organization”, as such term is defined under Section 3(a)(62) under the
Exchange Act and (ii) no such organization shall have publicly announced that it
has under surveillance or review, or has changed its outlook with respect to,
its rating of any securities or preferred stock issued or guaranteed by the
Company or any of its subsidiaries (other than an announcement with positive
implications of a possible upgrading).

(c) No Material Adverse Change. No event or condition of a type described in
Section 3(f) hereof shall have occurred or shall exist, which event or condition
is not described in the Time of Sale Information (excluding any amendment or
supplement thereto) and the Offering Memorandum (excluding any amendment or
supplement thereto) and the effect of which in the judgment of the
Representatives makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the Closing Date or the
Additional Closing Date, as the case may be, on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.

(d) Officer’s Certificate. The Representatives shall have received on and as of
the Closing Date or the Additional Closing Date, as the case may be, a
certificate of the chief financial officer or chief accounting officer of the
Company and one additional senior executive officer of the Company who is
satisfactory to the Representatives (i) confirming that such officers have
carefully reviewed the Time of Sale Information and the Offering Memorandum and,
to the knowledge of such officers, the representations set forth in Sections
3(b) and 3(d) hereof are true and correct, (ii) confirming that the other
representations and warranties of the Company in this Agreement are true and
correct and that the Company has complied with all agreements and satisfied all
conditions on its part to be performed or satisfied hereunder at or prior to the
Closing Date or the Additional Closing Date, as the case may be, and (iii) to
the effect set forth in paragraphs (b) above.

(e) Comfort Letters. On the date of this Agreement and on the Closing Date or
the Additional Closing Date, as the case may be, Deloitte LLP shall have
furnished to the Representatives, at the request of the Company, letters, dated
the respective dates of delivery thereof and addressed to the Initial
Purchasers, in form and substance reasonably satisfactory to the
Representatives, containing statements and information of the type customarily
included in accountants’ “comfort letters” to underwriters with respect to the
financial statements and certain financial information contained or incorporated
by reference in the Time of Sale Information and the Offering Memorandum;
provided, that the letters delivered on the Closing Date or the Additional
Closing Date, as the case may be, shall use a “cut-off” date no more than three
business days prior to such Closing Date or such Additional Closing Date, as the
case may be.



--------------------------------------------------------------------------------

(f) Opinions and 10b-5 Statement of Counsel for the Company. Goodwin Procter
LLP, counsel for the Company, shall have furnished to the Representatives, at
the request of the Company, their written opinion and 10b-5 statement, dated the
Closing Date or the Additional Closing Date, as the case may be, and addressed
to the Initial Purchasers, in form and substance reasonably satisfactory to the
Representatives. Each of (i) Goodwin Procter LLP, (ii) Mintz, Levin, Cohn,
Ferris, Glovsky and Popeo, P.C., (iii) McDermott Will & Emory LLP and (iv) DT
Ward, PC, as intellectual property counsel for certain of the Company’s
subsidiaries, shall have furnished to the Representatives their written opinion,
each dated the Closing Date or the Additional Closing Date, as the case may be,
addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representatives.

(g) Opinion and 10b-5 Statement of Counsel for the Initial Purchasers. The
Representatives shall have received on and as of the Closing Date or the
Additional Closing Date, as the case may be, an opinion and 10b-5 statement of
Latham & Watkins LLP, counsel for the Initial Purchasers, with respect to such
matters as the Representatives may reasonably request, and such counsel shall
have received such documents and information as they may reasonably request to
enable them to pass upon such matters.

(h) No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date or the Additional Closing Date, as the case may be,
prevent the issuance or sale of the Securities; and no injunction or order of
any federal, state or foreign court shall have been issued that would, as of the
Closing Date or the Additional Closing Date, as the case may be, prevent the
issuance or sale of the Securities.

(i) Good Standing. The Representatives shall have received on and as of the
Closing Date or the Additional Closing Date, as the case may be, satisfactory
evidence of the good standing of the Company and its subsidiaries in their
respective jurisdictions of organization and their good standing in such other
material jurisdictions as the Representatives may reasonably request, in each
case in writing or any standard form of telecommunication from the appropriate
governmental authorities of such jurisdictions.

(j) [Reserved].

(k) DTC. The Securities shall be eligible for clearance and settlement through
DTC.

(l) Exchange Listing. An application for the listing of the Underlying
Securities shall have been submitted to the Exchange.

(m) Lock-up Agreements. The “lock-up” agreements, each substantially in the form
of Exhibit A hereto, between you and certain shareholders, officers and
directors of the Company relating to sales and certain other dispositions of
shares of Common Stock or certain other securities, delivered to you on or
before the date hereof, shall be in full force and effect on the Closing Date or
Additional Closing Date, as the case may be.

(n) Additional Documents. On or prior to the Closing Date or the Additional
Closing Date, as the case may be, the Company shall have furnished to the
Representatives such further certificates and documents as the Representatives
may reasonably request.



--------------------------------------------------------------------------------

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

7. Indemnification and Contribution.

(a) Indemnification of the Initial Purchasers. The Company agrees to indemnify
and hold harmless each Initial Purchaser, its affiliates, directors and officers
and each person, if any, who controls such Initial Purchaser within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any and all losses, claims, damages and liabilities (including, without
limitation, legal fees and other expenses incurred in connection with any suit,
action or proceeding or any claim asserted, as such fees and expenses are
incurred), joint or several, that arise out of, or are based upon, any untrue
statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum, any of the other Time of Sale Information, any
Issuer Written Communication, any road show as defined in Rule 433(h) under the
Securities Act (a “road show”) or the Offering Memorandum (or any amendment or
supplement thereto) or any omission or alleged omission to state therein a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, in each case except
insofar as such losses, claims, damages or liabilities arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to any Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representatives expressly for use therein, it being
understood and agreed that the only such information furnished by any Initial
Purchaser consists of the information described as such in subsection (b) below.

(b) Indemnification of the Company. Each Initial Purchaser agrees, severally and
not jointly, to indemnify and hold harmless the Company, its directors, its
officers and each person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act to the same
extent as the indemnity set forth in paragraph (a) above, but only with respect
to any losses, claims, damages or liabilities that arise out of, or are based
upon, any untrue statement or omission or alleged untrue statement or omission
made in reliance upon and in conformity with any information relating to such
Initial Purchaser furnished to the Company in writing by such Initial Purchaser
through the Representatives expressly for use in the Preliminary Offering
Memorandum, any of the other Time of Sale Information (including any of the
other Time of Sale Information that has subsequently been amended), any Issuer
Written Communication, any road show or the Offering Memorandum (or any
amendment or supplement thereto), it being understood and agreed that the only
such information furnished by any Initial Purchaser consists of the following
information in the Offering Memorandum furnished on behalf of each Initial
Purchaser: the information contained in paragraphs one, two and three under the
caption “Plan of Distribution—Other Relationships” and the first paragraph under
the caption “Plan of Distribution—Price Stabilization and Short Positions;
Repurchase of Common Stock,” concerning short sales, stabilizing transactions
and purchases to cover positions created by short sales by the Initial
Purchasers.



--------------------------------------------------------------------------------

(c) Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall as promptly as reasonably practicable notify the person against
whom such indemnification may be sought (the “Indemnifying Person”) in writing;
provided that the failure to notify the Indemnifying Person shall not relieve it
from any liability that it may have under paragraph (a) or (b) above except to
the extent that it has been materially prejudiced (through the forfeiture of
substantive rights or defenses) by such failure; and provided, further, that the
failure to notify the Indemnifying Person shall not relieve it from any
liability that it may have to an Indemnified Person otherwise than under
paragraph (a) or (b) above. If any such proceeding shall be brought or asserted
against an Indemnified Person and it shall have notified the Indemnifying Person
thereof, the Indemnifying Person shall retain counsel reasonably satisfactory to
the Indemnified Person (who shall not, without the consent of the Indemnified
Person, be counsel to the Indemnifying Person) to represent the Indemnified
Person and any others entitled to indemnification pursuant to this Section that
the Indemnifying Person may designate in such proceeding and shall pay the
reasonable and documented fees and expenses in such proceeding and shall pay the
reasonable and documented fees and expenses of such counsel related to such
proceeding, as incurred. In any such proceeding, any Indemnified Person shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless (i) the
Indemnifying Person and the Indemnified Person shall have mutually agreed to the
contrary; (ii) the Indemnifying Person has failed within a reasonable time to
retain counsel reasonably satisfactory to the Indemnified Person; (iii) the
Indemnified Person shall have reasonably concluded that there may be legal
defenses available to it that are different from or in addition to those
available to the Indemnifying Person; or (iv) the named parties in any such
proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the reasonable and documented fees and expenses of
more than one separate firm (in addition to any local counsel) for all
Indemnified Persons, and that all such reasonable and documented fees and
expenses shall be paid or reimbursed as they are incurred. Any such separate
firm for any Initial Purchaser, its affiliates, directors and officers and any
control persons of such Initial Purchaser shall be designated in writing by the
Representatives and any such separate firm for the Company, its directors, its
officers and any control persons of the Company shall be designated in writing
by the Company. The Indemnifying Person shall not be liable for any settlement
of any proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the Indemnifying
Person agrees to indemnify each Indemnified Person from and against any loss or
liability by reason of such settlement or judgment. Notwithstanding the
foregoing sentence, if at any time an Indemnified Person shall have requested
that an Indemnifying Person reimburse the Indemnified Person for fees and
expenses of counsel as contemplated by this paragraph, the Indemnifying Person
shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 30 days after
receipt by the Indemnifying Person of such request and (ii) the Indemnifying
Person shall not have reimbursed the Indemnified Person in accordance with such
request prior to the date of such settlement. No Indemnifying Person shall,
without the written consent of the Indemnified Person, effect any settlement of
any pending or threatened proceeding in respect of



--------------------------------------------------------------------------------

which any Indemnified Person is or could have been a party and indemnification
could have been sought hereunder by such Indemnified Person, unless such
settlement (x) includes an unconditional release of such Indemnified Person, in
form and substance reasonably satisfactory to such Indemnified Person, from all
liability on claims that are the subject matter of such proceeding and (y) does
not include any statement as to or any admission of fault, culpability or a
failure to act by or on behalf of any Indemnified Person.

(d) Contribution. If the indemnification provided for in paragraphs (a) or (b)
above is unavailable to an Indemnified Person or insufficient in respect of any
losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company, on the one hand, and the Initial Purchasers,
on the other, from the offering of the Securities or (ii) if the allocation
provided by clause (i) is not permitted by applicable law, in such proportion as
is appropriate to reflect not only the relative benefits referred to in clause
(i) but also the relative fault of the Company, on the one hand, and the Initial
Purchasers, on the other, in connection with the statements or omissions that
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations. The relative benefits received by the
Company, on the one hand, and the Initial Purchasers, on the other, shall be
deemed to be in the same respective proportions as the net proceeds (before
deducting expenses) received by the Company from the sale of the Securities and
the total discounts and commissions received by the Initial Purchasers in
connection therewith, as provided in this Agreement, bear to the aggregate
offering price of the Securities. The relative fault of the Company, on the one
hand, and the Initial Purchasers, on the other, shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or by the Initial Purchasers and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.

(e) Limitation on Liability. The Company and the Initial Purchasers agree that
it would not be just and equitable if contribution pursuant to this Section 7
were determined by pro rata allocation (even if the Initial Purchasers were
treated as one entity for such purpose) or by any other method of allocation
that does not take account of the equitable considerations referred to in
paragraph (d) above. The amount paid or payable by an Indemnified Person as a
result of the losses, claims, damages and liabilities referred to in paragraph
(d) above shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses incurred by such Indemnified Person in
connection with any such action or claim. Notwithstanding the provisions of this
Section 7, in no event shall an Initial Purchaser be required to contribute any
amount in excess of the amount by which the total discounts and commissions
received by such Initial Purchaser with respect to the offering of the
Securities exceeds the amount of any damages that such Initial Purchaser has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligations to contribute
pursuant to this Section 7 are several in proportion to their respective
purchase obligations hereunder and not joint.



--------------------------------------------------------------------------------

(f) Non-Exclusive Remedies. The remedies provided for in this Section 7 are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Person at law or in equity.

8. Effectiveness of Agreement. This Agreement shall become effective as of the
date first written above.

9. Termination. This Agreement may be terminated in the absolute discretion of
the Representatives, by notice to the Company, if after the execution and
delivery of this Agreement and on or prior to the Closing Date or, in the case
of the Option Securities, prior to the Additional Closing Date: (i) trading
generally shall have been suspended or materially limited on or by any of the
New York Stock Exchange or the Exchange; (ii) trading of any securities issued
or guaranteed by the Company shall have been suspended on any exchange or in any
over-the-counter market; (iii) a general moratorium on commercial banking
activities shall have been declared by federal or New York State authorities; or
(iv) there shall have occurred any outbreak or escalation of hostilities or any
change in financial markets or any calamity or crisis, either within or outside
the United States, that, in the judgment of the Representatives, is material and
adverse and makes it impracticable or inadvisable to proceed with the offering,
sale or delivery of the Securities on the Closing Date or the Additional Closing
Date, as the case may be, on the terms and in the manner contemplated by this
Agreement, the Time of Sale Information and the Offering Memorandum.

10. Defaulting Initial Purchaser. (a) If, on the Closing Date or the Additional
Closing Date, as the case may be, any Initial Purchaser defaults on its
obligation to purchase the Securities that it has agreed to purchase hereunder
on such date, the non-defaulting Initial Purchasers may in their discretion
arrange for the purchase of such Securities by other persons satisfactory to the
Company on the terms contained in this Agreement. If, within 36 hours after any
such default by any Initial Purchaser, the non-defaulting Initial Purchasers do
not arrange for the purchase of such Securities, then the Company shall be
entitled to a further period of 36 hours within which to procure other persons
satisfactory to the non-defaulting Initial Purchasers to purchase such
Securities on such terms. If other persons become obligated or agree to purchase
the Securities of a defaulting Initial Purchaser, either the non-defaulting
Initial Purchasers or the Company may postpone the Closing Date or the
Additional Closing Date, as the case may be, for up to five full business days
in order to effect any changes that in the opinion of counsel for the Company or
counsel for the Initial Purchasers may be necessary in the Time of Sale
Information and the Offering Memorandum or in any other document or arrangement,
and the Company agrees to promptly prepare any amendment or supplement to the
Time of Sale Information or the Offering Memorandum that effects any such
changes. As used in this Agreement, the term “Initial Purchaser” includes, for
all purposes of this Agreement unless the context otherwise requires, any person
not listed in Schedule 1 hereto that, pursuant to this Section 10, purchases
Securities that a defaulting Initial Purchaser agreed but failed to purchase.



--------------------------------------------------------------------------------

(b) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of Securities that remain unpurchased
on the Closing Date or the Additional Closing Date, as the case may be, does not
exceed one-eleventh of the aggregate principal amount of Securities to be
purchased on such date, then the Company shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder on such date plus such
Initial Purchaser’s pro rata share (based on the number of Securities that such
Initial Purchaser agreed to purchase on such date) of the Securities of such
defaulting Initial Purchaser or Initial Purchasers for which such arrangements
have not been made.

(c) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of Securities that remain unpurchased
on the Closing Date or the Additional Closing Date, as the case may be, exceeds
one-eleventh of the aggregate principal amount of Securities to be purchased on
such date, or if the Company shall not exercise the right described in paragraph
(b) above, then this Agreement or, with respect to any Additional Closing Date,
the obligation of the Initial Purchasers to purchase Securities on the
Additional Closing Date, as the case may be, shall terminate without liability
on the part of the non-defaulting Initial Purchasers. Any termination of this
Agreement pursuant to this Section 10 shall be without liability on the part of
the Company, except that the Company will continue to be liable for the payment
of expenses as set forth in Section 11 hereof and except that the provisions of
Section 7 hereof shall not terminate and shall remain in effect.

(d) Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Company or any non-defaulting Initial Purchaser for
damages caused by its default.

11. Payment of Expenses. (a) Whether or not the transactions contemplated by
this Agreement are consummated or this Agreement is terminated, the Company will
pay or cause to be paid all costs and expenses incident to the performance of
its obligations hereunder, including without limitation, (i) the costs incident
to the authorization, issuance, sale, preparation and delivery of the Securities
and any taxes payable in that connection; (ii) the costs incident to the
preparation and printing of the Preliminary Offering Memorandum, any other Time
of Sale Information, any Issuer Written Communication and the Offering
Memorandum (including all exhibits, amendments and supplements thereto) and the
distribution thereof; (iii) the costs of reproducing and distributing each of
the Transaction Documents; (iv) the fees and expenses of the Company’s counsel
and independent accountants; (v) the fees and expenses incurred in connection
with the registration or qualification and determination of eligibility for
investment of the Securities under the laws of such jurisdictions as the
Representatives may designate and the preparation, printing and distribution of
a Blue Sky Memorandum (including the reasonable and documented related fees and
disbursements of counsel for the Initial Purchasers relating to such
registration or qualification up to a maximum of $10,000); (vi) any fees charged
by rating agencies for rating the Securities; (vii) the fees and expenses of the
Trustee and any paying agent (including related fees and expenses of any counsel
to such parties); (viii) all expenses and application fees incurred in
connection with the approval of the Securities for book-entry transfer by DTC;
(ix) all expenses incurred by the Company in connection with any “road show”
presentation to potential investors; and (x) all expenses and application fees
related to the listing of the Underlying Securities on the Exchange.
Notwithstanding the foregoing, it is understood that, except as provided in this
Agreement, the Initial Purchasers shall pay all of their own costs and expenses,
including fees and disbursements of their counsel, and all travel, lodging and
other expenses of the Initial Purchasers or any of their employees incurred by
them in connection with the offering of Securities.



--------------------------------------------------------------------------------

(b) If (i) this Agreement is terminated pursuant to Section 10 hereof, the
Company shall not then be under any liability to any Initial Purchaser except as
provided in Sections 7 and 11(a); but, if for any other reason the Securities
are not delivered by or on behalf of the Company as provided herein, the Company
agrees to reimburse the Initial Purchasers through the Representatives for all
out-of-pocket expenses approved in writing by the Representatives including the
fees and disbursements of their counsel) reasonably incurred by the Initial
Purchasers in making preparations for the purchase, sale and delivery of the
Securities not so delivered, but the Company shall then be under no further
obligation to reimburse the expenses of any Initial Purchaser except as provided
in Sections 7 and 11(a).

12. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and the officers and directors and any controlling persons referred
to in Section 7 hereof. Nothing in this Agreement is intended or shall be
construed to give any other person any legal or equitable right, remedy or claim
under or in respect of this Agreement or any provision contained herein. No
purchaser of Securities from any Initial Purchaser shall be deemed to be a
successor merely by reason of such purchase.

13. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company and the Initial
Purchasers contained in this Agreement or made by or on behalf of the Company or
the Initial Purchasers pursuant to this Agreement or any certificate delivered
pursuant hereto shall survive the delivery of and payment for the Securities and
shall remain in full force and effect, regardless of any termination of this
Agreement or any investigation made by or on behalf of the Company or the
Initial Purchasers.

14. Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; and (c) the term “subsidiary” has the meaning set forth in Rule 405
under the Securities Act.

15. Compliance with the USA Patriot Act. In accordance with the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), the Initial Purchasers are required to obtain, verify and record
information that identifies their respective clients, including the Company,
which information may include the name and address of their respective clients,
as well as other information that will allow the Initial Purchasers to properly
identify their respective clients.



--------------------------------------------------------------------------------

16. Miscellaneous. (a) Notices. All notices and other communications hereunder
shall be in writing and shall be deemed to have been duly given if mailed or
transmitted and confirmed by any standard form of telecommunication. Notices to
the Initial Purchasers shall be given to the Representatives c/o J.P. Morgan
Securities LLC, 383 Madison Avenue, New York, New York 10179 (fax: (212)
622-8358); Attention: Equity Syndicate Desk and c/o BofA Securities, Inc., One
Bryant Park, New York, New York 10036; Attention of Syndicate Department
(facsimile: (646) 855-3073), with a copy to ECM Legal (facsimile: (212)
230-8730) and Kersti Hanson, Assistant General Counsel (kersti.hanson@bofa.com).
Notices to the Company shall be given to it at 421 Kipling Street, Palo Alto,
California 94301; Attention: Secretary.

(b) Governing Law. This Agreement and any claim, controversy or dispute arising
under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

(c) Waiver of Jury Trial. Each of the parties hereto hereby waives any right to
trial by jury in any suit or proceeding arising out of or relating to this
Agreement.

(d) Recognition of the U.S. Special Resolution Regimes.

(i) In the event that any Initial Purchaser that is a Covered Entity becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer
from such Initial Purchaser of this Agreement, and any interest and obligation
in or under this Agreement, will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if this Agreement,
and any such interest and obligation, were governed by the laws of the United
States or a state of the United States.

(ii) In the event that any Initial Purchaser that is a Covered Entity or a BHC
Act Affiliate of such Initial Purchaser becomes subject to a proceeding under a
U.S. Special Resolution Regime, Default Rights under this Agreement that may be
exercised against such Initial Purchaser are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if this Agreement were governed by the laws of the
United States or a state of the United States.

As used in this Section 16(d):

“BHC Act Affiliate” has the meaning assigned to the term “affiliate” in, and
shall be interpreted in accordance with, 12 U.S.C. § 1841(k).

“Covered Entity” means any of the following:

(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).



--------------------------------------------------------------------------------

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“U.S. Special Resolution Regime” means each of (i) the Federal Deposit Insurance
Act and the regulations promulgated thereunder and (ii) Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the regulations
promulgated thereunder.

(e) Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.

(f) Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

(g) Headings. The headings herein are included for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

(h) Xtract Research LLC. The Company hereby agrees that the Initial Purchasers
may provide copies of the Preliminary Offering Memorandum and the Offering
Memorandum relating to the offering of the Securities and any other agreements
or documents relating thereto, including, without limitation, the Indenture, to
Xtract Research LLC (“Xtract”) following the completion of the offering for
inclusion in an online research service sponsored by Xtract, access to which is
restricted to “qualified institutional buyers” as defined in Rule 144A under the
Securities Act.

[Signature Pages Follow]



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

Very truly yours,

BridgeBio Pharma, Inc.

By

  /s/ Neil Kumar   Title: Chief Executive Officer

 

Accepted: As of the date first written above

J.P. MORGAN SECURITIES LLC

For themselves and on behalf of the several Initial Purchasers listed in
Schedule 1 hereto.

By

  /s/ Derek Brown   Authorized Signatory

BOFA SECURITIES, INC.

For themselves and on behalf of the several Initial Purchasers listed in
Schedule 1 hereto.

By

  /s/ Charles Newton  

Authorized Signatory

 

Charles Newton, Managing Director



--------------------------------------------------------------------------------

Schedule 1

 

Initial Purchaser

   Principal Amount  

J.P. Morgan Securities LLC

   $ 251,750,000  

BofA Securities, Inc.

   $ 167,834,000  

Mizuho Securities USA LLC

   $ 18,472,000  

Piper Sandler & Co.

   $ 18,472,000  

KKR Capital Markets, LLC

   $ 18,472,000     

 

 

 

Total

   $ 475,000,000  



--------------------------------------------------------------------------------

Annex A

Time of Sale Information

Term sheet containing the terms of the Securities, substantially in the form of
Annex B.



--------------------------------------------------------------------------------

Annex B

BridgeBio Pharma, Inc.

Pricing Term Sheet

[Attached]



--------------------------------------------------------------------------------

PRICING TERM SHEET    CONFIDENTIAL March 4, 2020   

BridgeBio Pharma, Inc.

Offering of

$475,000,000 Aggregate Principal Amount of

2.50% Convertible Senior Notes due 2027

The information in this pricing term sheet supplements BridgeBio Pharma, Inc.’s
preliminary offering memorandum, dated March 4, 2020 (the “Preliminary Offering
Memorandum”), and supersedes the information in the Preliminary Offering
Memorandum to the extent inconsistent with the information in the Preliminary
Offering Memorandum. In all other respects, this pricing term sheet is qualified
in its entirety by reference to the Preliminary Offering Memorandum, including
all documents incorporated by reference therein. Terms used, but not defined, in
this pricing term sheet have the respective meanings set forth in the
Preliminary Offering Memorandum. BridgeBio Pharma, Inc. has increased the size
of the offering to $475,000,000 (or $550,000,000 if the initial purchasers’
option to purchase additional notes is exercised in full). The final offering
memorandum, dated March 4, 2020, relating to the offering will reflect
conforming changes relating to such increase in the size of the offering. As
used in this pricing term sheet, “we,” “our” and “us” refer to BridgeBio Pharma,
Inc. and not to its subsidiaries.

 

Issuer

   BridgeBio Pharma, Inc., a Delaware corporation.

Ticker / Exchange for Common Stock

   BBIO / Nasdaq Global Select Market (“Nasdaq”).

Trade Date

   March 5, 2020.

Settlement Date

   March 9, 2020.

Notes

   2.50% convertible senior notes due 2027 (the “Notes”).

Principal Amount

   $475,000,000 (or, if the initial purchasers fully exercise their option to
purchase additional Notes, $550,000,000) aggregate principal amount of Notes.

Offering Price

   100% of the principal amount of the Notes, plus accrued interest, if any,
from the Settlement Date.

Maturity

   March 15, 2027, unless earlier repurchased or converted.

Stated Interest Rate

   2.50% per annum.

Interest Payment Dates

   March 15 and September 15 of each year, beginning on September 15, 2020.

 

- 1



--------------------------------------------------------------------------------

Record Dates

   March 1 and September 1.

Last reported sale price per share of common stock on Nasdaq on March 4, 2020

   $31.06.

Conversion Premium

   Approximately 37.5% above the last reported sale price per share of common
stock on Nasdaq on March 4, 2020.

Initial Conversion Price

   Approximately $42.71 per share of our common stock.

Initial Conversion Rate

   23.4151 shares of our common stock per $1,000 principal amount of Notes.

Use of Proceeds

   We estimate the net proceeds to us from the sale of the Notes to be
approximately $463.7 million (or approximately $537.0 million if the initial
purchasers exercise their option to purchase additional Notes in full), after
deducting the initial purchasers’ discounts and estimated offering expenses
payable by us. We expect to use approximately $42.6 million of the net proceeds
from this offering to pay the costs of the capped call transactions with one or
more of the initial purchasers and/or their respective affiliates or other
financial institutions (the “option counterparties”) and approximately
$75.0 million to repurchase shares of our common stock concurrently with the
closing of this offering from certain purchasers of the Notes in privately
negotiated transactions effected through one or more of the initial purchasers
or an affiliate thereof concurrently with the pricing of the Notes. If the
option to purchase additional Notes is exercised by the initial purchasers in
full, we expect to use approximately $6.7 million of the net proceeds from the
sale of such additional Notes to enter into additional capped call transactions.
We intend to use the remainder of the net proceeds from this offering for
working capital and other general corporate purposes, including for our
commercial organization and launch preparations. We may also use any remaining
net proceeds to fund possible acquisitions of, or investments in, complementary
businesses, products, services and technologies. We have not entered into any
agreements or commitments with respect to any material acquisitions or
investments at this time. These expectations are subject to change. See “Use of
Proceeds” in the Preliminary Offering Memorandum.

 

- 2



--------------------------------------------------------------------------------

Capped Call Transactions

   In connection with the pricing of the Notes, we entered into capped call
transactions with the option counterparties. The capped call transactions are
expected generally to reduce potential dilution to our common stock upon any
conversion of Notes and/or offset any cash payments we are required to make in
excess of the principal amount of converted Notes, as the case may be, with such
reduction and/or offset subject to a cap. If the initial purchasers exercise
their option to purchase additional Notes, we expect to enter into additional
capped call transactions with the option counterparties.

Cap Price

   The cap price of the capped call transactions will initially be $62.12 per
share, which represents a premium of 100% above the last reported sale price per
share of common stock on Nasdaq on March 4, 2020, and is subject to certain
adjustments under the terms of the capped call transactions. See “Description of
the Capped Call Transactions” in the Preliminary Offering Memorandum.

Share Repurchases

   We expect to use approximately $75.0 million of the net proceeds from this
offering to repurchase shares of our common stock concurrently with the closing
of this offering from certain purchasers of notes in privately negotiated
transactions effected through one of the initial purchasers or an affiliate
thereof concurrently with the pricing of the notes. The agreed to purchase price
per share of our common stock in such repurchases is equal to $31.06, which was
the last reported sale price per share of common stock on Nasdaq on March 4,
2020. These repurchases could increase (or reduce the size of any decrease in)
the market price of our common stock or the notes. There was no participation by
our existing stockholders in the concurrent share repurchases.

Book-Running Managers

  

J.P. Morgan Securities LLC

BofA Securities, Inc.

Mizuho Securities USA LLC

Piper Sandler & Co.

KKR Capital Markets LLC

CUSIP Number

   10806X AA0

Increase to Conversion Rate in Connection with a Make-Whole Fundamental Change

   If a make-whole fundamental change occurs prior to the maturity date and a
holder elects to convert its notes in connection with such make-whole
fundamental change, then, subject to the provisions described in the Preliminary
Offering

 

- 3



--------------------------------------------------------------------------------

   Memorandum under the caption “Description of Notes— Conversion
Rights—Increase in Conversion Rate upon Conversion upon a Make-Whole Fundamental
Change,” the conversion rate applicable to such conversion will be increased by
a number of shares set forth in the table below corresponding (after
interpolation, as described below) to the make-whole fundamental change
effective date and the stock price of such make-whole fundamental change:

 

Effective Date

   Stock Price        $31.06      $34.00      $38.00      $42.71      $50.00  
   $60.00      $70.00      $80.00      $100.00      $120.00      $140.00     
$160.00      $180.00      $200.00  

March 9, 2020

     8.7806        7.8600        6.5305        5.3514        4.0596       
2.9113        2.1680        1.6565        1.0115        0.6300        0.3820  
     0.2101        0.0868        0.0000  

March 15, 2021

     8.7806        7.8379        6.4584        5.2449        3.9302       
2.7802        2.0489        1.5536        0.9402        0.5838        0.3549  
     0.1970        0.0833        0.0000  

March 15, 2022

     8.7806        7.7518        6.3166        5.0670        3.7324       
2.5895        1.8801        1.4103        0.8437        0.5231        0.3194  
     0.1788        0.0764        0.0000  

March 15, 2023

     8.7806        7.6171        6.1113        4.8169        3.4606       
2.3322        1.6554        1.2213        0.7184        0.4464        0.2786  
     0.1643        0.0764        0.0000  

March 15, 2024

     8.7806        7.4082        5.8076        4.4563        3.0788       
1.9813        1.3564        0.9749        0.5580        0.3465        0.2212  
     0.1378        0.0764        0.0000  

March 15, 2025

     8.7806        7.0691        5.3300        3.9021        2.5138       
1.4905        0.9603        0.6631        0.3672        0.2293        0.1506  
     0.0988        0.0611        0.0000  

March 15, 2026

     8.7806        6.5194        4.5139        2.9567        1.6098       
0.7988        0.4637        0.3060        0.1698        0.1105        0.0761  
     0.0526        0.0352        0.0000  

March 15, 2027

     8.7806        5.9966        2.9006        0.0000        0.0000       
0.0000        0.0000        0.0000        0.0000        0.0000        0.0000  
     0.0000        0.0000        0.0000  

The exact stock price and effective date may not be set forth in the table
above, in which case:

 

  •  

If the stock price is between two stock prices in the table or the effective
date is between two effective dates in the table, the number of additional
shares by which the conversion rate will be increased will be determined by a
straight-line interpolation between the number of additional shares set forth
for the higher and lower stock prices and the earlier and later effective dates,
as applicable, based on a 365-day year.

 

  •  

If the stock price is greater than $200.00 per share (subject to adjustment in
the same manner as the stock prices set forth in the column headings of the
table above as described in the Preliminary Offering Memorandum), no additional
shares will be added to the conversion rate.

 

  •  

If the stock price is less than $31.06 per share (subject to adjustment in the
same manner as the stock prices set forth in the column headings of the table
above as described in the Preliminary Offering Memorandum), no additional shares
will be added to the conversion rate.

Notwithstanding the foregoing, in no event will the conversion rate per $1,000
principal amount of Notes exceed 32.1957 shares of common stock, subject to
adjustment in the same manner as the conversion rate as set forth in the
Preliminary Offering Memorandum under the caption “Description of
Notes—Conversion Rights—Conversion Rate Adjustments.”

* * *

This communication is confidential and is intended for the sole use of the
person to whom it is provided by the sender. The information in this pricing
term sheet is not a complete description of the Notes or the offering.

 

- 4



--------------------------------------------------------------------------------

The offer and sale of the Notes and any shares of common stock issuable upon
conversion of the Notes have not been, and will not be, registered under the
Securities Act of 1933, as amended (the “Securities Act”), or any other
securities laws, and the Notes and any such shares cannot be offered or sold
except pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act and any other applicable
securities laws. The initial purchasers are initially offering the Notes only to
qualified institutional buyers as defined in, and in reliance on, Rule 144A
under the Securities Act. The Notes and any shares of common stock issuable upon
conversion of the Notes are not transferable except in accordance with the
restrictions described in the Preliminary Offering Memorandum under the caption
“Transfer Restrictions.”

You should rely only on the information contained or incorporated by reference
in the Preliminary Offering Memorandum, as supplemented by this pricing term
sheet, in making an investment decision with respect to the Notes.

Neither this pricing term sheet nor the Preliminary Offering Memorandum
constitutes an offer to sell or a solicitation of an offer to buy any Notes in
any jurisdiction where it is unlawful to do so, where the person making the
offer is not qualified to do so or to any person who cannot legally be offered
the Notes.

ANY DISCLAIMERS OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT APPLICABLE TO
THIS COMMUNICATION AND SHOULD BE DISREGARDED. SUCH DISCLAIMERS OR OTHER NOTICES
WERE AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION BEING SENT VIA
BLOOMBERG OR ANOTHER EMAIL SYSTEM.

 

- 5



--------------------------------------------------------------------------------

Exhibit A

FORM OF LOCK-UP AGREEMENT

[Attached]



--------------------------------------------------------------------------------

BridgeBio Pharma, Inc.

Lock-Up Agreement

[•], 2020

J.P. Morgan Securities LLC

As the representative of the several Initial Purchasers

            named in Schedule I of the Purchase Agreement

c/o J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

Re: BridgeBio Pharma, Inc.—Lock-Up Agreement

Ladies and Gentlemen:

The undersigned, currently an owner of equity interests in BridgeBio Pharma,
Inc., a Delaware corporation (the “Company”), understands that you, J.P. Morgan
Securities LLC (the “Releasing Initial Purchaser”), propose to enter into a
Purchase Agreement on behalf of the several Initial Purchasers named in Schedule
I to such agreement (collectively, the “Initial Purchasers”), with the Company,
providing for the private offering (the “Offering”) of the Company’s Convertible
Notes due 2027 (the “Securities”). The Securities will be convertible into cash,
shares of Common Stock (“Shares”), par value $0.001 per share, of the Company
(the “Common Stock”), or a combination of cash and Common Stock, at the
Company’s election.

In consideration of the agreement by the Initial Purchasers to offer and sell
the Securities, and for other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the undersigned agrees that, during
the period beginning from the date of this Lock-Up Agreement and continuing to
and including the date that is [60] days after the date of the offering
memorandum (the “Offering Memorandum”) relating to the Offering (the “Offering
Pricing Date” and such period, the “Lock-Up Period”), the undersigned will not
offer, sell, contract to sell, pledge, grant any option to purchase, make any
short sale or otherwise dispose of any shares of Common Stock of the Company, or
any options or warrants to purchase any shares of Common Stock of the Company,
or any securities convertible into, exchangeable for or that represent the right
to receive shares of Common Stock of the Company, whether now owned or
hereinafter acquired, owned directly by the undersigned (including holding as a
custodian) or with respect to which the undersigned has beneficial ownership
within the rules and regulations of the SEC (collectively the “Undersigned’s
Shares”), or publicly disclose the intention to make any such offer, sale,
pledge or disposition. The foregoing restriction is expressly agreed to preclude
the undersigned from engaging in any hedging or other transaction which is
designed to or which reasonably could be expected to lead to or result in a sale
or disposition of the Undersigned’s Shares even if such Undersigned’s Shares
would be disposed of by someone other than the undersigned. Such prohibited
hedging or other transactions would include without limitation any short sale or
any purchase, sale or grant of any right (including without limitation any put
or call option) with respect to any of the Undersigned’s Shares or with respect
to any security convertible into or exchangeable for shares of Common Stock. In
addition, the undersigned will not make any demand for the registration of the
Undersigned Shares during the Lock-Up Period.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the undersigned may transfer or otherwise dispose
of the Undersigned’s Shares:

 

  i.

acquired in open market transactions after the Offering Pricing Date;

 

  ii.

as a bona fide gift or gifts, provided that the donee or donees thereof agree to
be bound in writing by the restrictions set forth herein;

 

  iii.

to any trust for the direct or indirect benefit of the undersigned or the
immediate family of the undersigned, provided that the trustee of the trust
agrees to be bound in writing by the restrictions set forth herein, and provided
further that any such transfer shall not involve a disposition for value;

 

  iv.

by will or intestacy, provided that the legatee, heir or other transferee, as
the case may be, agrees to be bound in writing by the restrictions set forth
herein;

 

  v.

to any immediate family member, provided that such family member agrees to be
bound by the restrictions set forth herein;

 

  vi.

by surrender or forfeiture of Shares or other securities of the Company to the
Company to satisfy tax withholding obligations upon exercise or vesting or the
exercise price upon a cashless net exercise, in each case, of share options,
equity awards, warrants or other right to acquire Shares expiring during the
Lock-Up Period pursuant to the Company’s equity incentive plans described in the
Offering Memorandum (including the equity incentive plans listed as exhibits to
the Company’s annual report on Form 10-K for the year ended December 31, 2019),
provided that any filing made pursuant to Section 16(a) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) shall include a footnote
noting the circumstances described in this clause and no other public
announcement shall be required or voluntarily made in connection with such
transfer;

 

  vii.

if the undersigned is a corporation, partnership, limited liability company,
trust or other business entity, pursuant to a distribution to its partners,
members or stockholders, subsidiaries or affiliates (as defined in Rule 405
promulgated under the Securities Act of 1933, as amended) of the undersigned or
to any investment fund or other entity that controls or manages the undersigned
(or is under common control or management with the undersigned) provided that
such transferee agrees to be bound by the restrictions set forth herein;

 

  viii.

by operation of law or pursuant to a court order or settlement agreement related
to the distribution of assets in connection with the dissolution of a marriage
or civil union;

 

  ix.

pursuant to a bona fide third party tender offer, merger, consolidation or other
similar transaction made to all holders of shares of Common Stock involving a
change of control of the Company that, in each case, has been approved by the
Company’s board of directors, provided that all of the Undersigned’s Shares
subject to the restrictions in this agreement that are not so transferred, sold,
tendered or otherwise disposed of remain subject to this agreement, and,
provided that in the event that the tender offer, merger, consolidation or other
such transaction is not completed, the Shares owned by the undersigned shall
remain subject to the restrictions contained in this agreement; or



--------------------------------------------------------------------------------

  x.

with the prior written consent of the Releasing Initial Purchaser on behalf of
the Initial Purchaser.

For purposes of this Lock-Up Agreement, (A) “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin
and (B) “change of control” shall mean the consummation of any bona fide third
party tender offer, merger, purchase, consolidation or other similar transaction
the result of which is that any “person” (as defined in Section 13(d)(3) of the
Exchange Act), or group of persons, becomes the beneficial owner (as defined in
Rules 13d-3 and 13d-5 of the Exchange Act) of at least 50% of total voting power
of the voting stock of the Company. In addition, notwithstanding the foregoing,
if the undersigned is a corporation, the corporation may transfer the capital
stock of the Company to any wholly-owned subsidiary of such corporation;
provided, however, that in any such case, other than in the case of clauses (i),
(vi) and (ix) (except as otherwise specified in such clauses), it shall be a
condition to the transfer that the transferee execute an agreement stating that
the transferee is receiving and holding such capital stock subject to the
provisions of this Lock-Up Agreement and there shall be no further transfer of
such capital stock except in accordance with this Lock-Up Agreement, and
provided further that any such transfer shall not involve a disposition for
value. Notwithstanding anything to the contrary, in the case of clauses
(ii) through (v), (vii) and (viii) above, no filing under the Exchange Act or
any other public filing or disclosure of such transfer by or on behalf of the
undersigned shall be required or voluntarily made during the Lock-up Period
(other than a filing on a Form 5 and other than a required filing on Schedule
13G, Schedule 13G/A or Form 13F). In addition, nothing in this Lock-Up Agreement
shall prohibit the exercise of any option, warrant or other rights to acquire
the Company’s Shares or other securities, the settlement of any restricted
shares or the conversion of any convertible security into Shares[][NTD: Confirm
if to be included – but not necessary], provided that the Shares or other
securities remain subject to this Lock-Up Agreement.

In addition, the undersigned may enter into any plan designed to satisfy the
requirements of Rule 10b5-1 (a “New 10b5-1 Plan”) under the Exchange Act (other
than the entry into such a plan in such a manner as to allow the sale of Shares,
in each case, within the Lock-Up Period); provided, however, no sale of Shares
may be made under such New 10b5-1 Plan during the Lock-Up Period and no public
announcement or filing under the Exchange Act regarding the establishment of
such New 10b5-1 Plan shall be required or made during the Lock-Up Period.
Notwithstanding the foregoing, sales of the Undersigned’s Shares may be effected
pursuant to a trading plan adopted pursuant to Rule 10b5-1 (an “Existing 10b5-1
Plan”) under the Exchange Act, provided that, (i) such Existing 10b5-1 Plan was
entered into prior to the Offering Pricing Date and (ii) any filing under
Section 16(a) of the Exchange Act that is made in connection with any such sales
during the Lock-Up Period shall state that such sales have been executed under a
trading plan pursuant to Rule 10b5-1 under the Exchange Act and shall also state
the date such trading plan was adopted.

The undersigned now has, and, except as contemplated by clause (i) through (ix)
above, for the duration of this Lock-Up Agreement will have, good and marketable
title to the Undersigned’s Shares, free and clear of all liens, encumbrances,
and claims whatsoever. The undersigned also agrees and consents to the entry of
stop transfer instructions with the Company’s transfer agent and registrar
against the transfer of the Undersigned’s Shares except in compliance with the
foregoing restrictions.



--------------------------------------------------------------------------------

The undersigned understands that the Company and the Initial Purchasers are
relying upon this Lock-Up Agreement in proceeding toward consummation of the
Offering. The undersigned further understands that this Lock-Up Agreement is
irrevocable and shall be binding upon the undersigned’s heirs, legal
representatives, successors, and assigns. This Lock-Up Agreement may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com or www.echosign.com) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.

This Lock-Up Agreement (and for the avoidance of doubt, the Lock-Up Period
described herein) and related restrictions shall automatically terminate upon
the earliest to occur, if any, of (i) the Company advising the Releasing Initial
Purchaser in writing prior to the execution of the Purchase Agreement that it
has determined not to proceed with the Offering, (ii) the termination of the
Purchase Agreement before the sale of any Securities to the Initial Purchasers
or (iii) April 1, 2020, in the event the closing of the Offering shall not have
occurred on or before such date.

[Signature page follows]



--------------------------------------------------------------------------------

Very truly yours,

 

Name of Security Holder (Print exact name) By:  

 

  Signature   If not signing in an individual capacity:

 

Name of Authorized Signatory (Print)

 

Title of Authorized Signatory (Print) (indicate capacity of person signing if
signing as custodian, trustee, or on behalf of an entity))